Exhibit 10.3

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

THIS DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (this “Agreement”) is effective
as of May 1, 2014 (“Effective Date”), by and between Abbott Molecular Inc., a
corporation organized under the laws of Delaware (“Abbott”), and Idera
Pharmaceuticals, Inc., a corporation organized under the laws of Delaware
(“Idera”).

RECITALS

A. Idera is developing a certain proprietary compound, IMO-8400, and backups
therefor, for the treatment of Diffuse Large B-Cell Lymphoma (“DLBCL”) and
certain other forms of non-Hodgkin lymphoma.

B. Abbott is in the business of developing and marketing in vitro diagnostic
devices and has developed certain technology and possesses expertise relating to
the preparation and development of PCR assays performed on a multiplicity of
specimens.

C. Idera desires that Abbott develop a MYD88 L265P mutation PCR diagnostic test
(as further defined herein, the “Diagnostic Test”) utilizing genomic DNA from
formalin fixed paraffin-embedded (“FFPE”) sections of primary lymph node tissue
on the Abbott m2000 System, and register and make commercially available the
Diagnostic Test in conjunction with Idera’s registration, marketing and sale of
Idera Products (defined below), and Abbott is willing to undertake such
activities pursuant to the provisions of this Agreement.

NOW, THEREFORE, in consideration of these premises and the terms and conditions
contained herein, the Parties hereto agree as follows.

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings, whether used in the singular or plural:

“Abbott” shall have the meaning set forth in the Preamble.

“Abbott Claim” shall have the meaning set forth in Section 10.1(a).

“Abbott Diagnostics” shall mean any and all existing PCR assay platforms/systems
(including the m2000™) and Diagnostic Test Components, associated reagents, kits
and protocols for use on existing PCR assay platforms/systems developed,
Controlled, or sold by Abbott, and all related development, manufacturing and
commercialization activities, including the Diagnostic Test.

“Abbott Inventions” shall have the meaning set forth in Section 7.7(b).

“Abbott Losses” shall have the meaning set forth in Section 10.1.



--------------------------------------------------------------------------------

“Abbott Know-How” means all Know-How relating to or arising from the Abbott
Diagnostics which is (i) existing as of the Effective Date or at any time
thereafter, and (ii) Controlled by Abbott or any of its Affiliates other than
pursuant to a license granted to Abbott under this Agreement, and
(iii) necessary for the development or commercialization of the Diagnostic Test
or the Idera Product.

“Abbott Party” shall have the meaning set forth in Section 10.1(a).

“Abbott Patent Rights” means all Patent Rights (a) covering Abbott Diagnostics,
(b) covering the Diagnostic Test or (c) covering the Idera Product or the use of
the Diagnostic Test for the Diagnostic Test Intended Use in connection with the
Idera Product, which are Controlled as of the Effective Date or at any time
thereafter by Abbott or any of its Affiliates other than pursuant to a license
granted to Abbott under this Agreement.

“Abbott Technology” shall mean, collectively, Abbott Patent Rights and Abbott
Know-How, to the extent such Abbott Patent Rights and Abbott Know-How
specifically relate to Abbott Diagnostics and the Diagnostic Test.

“Affiliate” shall mean any Person which controls, is controlled by, or is under
common control with the applicable Person. For purposes of this definition,
“control” shall mean: (a) in the case of corporate entities, direct or indirect
ownership of fifty percent (50%) or more of the stock or shares (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) entitled to vote for the election of directors, or
otherwise having the power to control or direct the affairs of such Person; and
(b) in the case of non-corporate entities, direct or indirect ownership of at
least 50% of the equity interest or the power to direct the management and
policies of such noncorporate entities.

“Agreement” shall have the meaning set forth in the Preamble.

“Alliance Lead” shall have the meaning set forth in Section 4.7.

“Analytical Data” shall mean clinical data resulting from the use of the
Diagnostic Test on patient specimens including patient information collected on
the case report form but not including (a) personal identifying information
and/or (b) clinical data relating to the Compound.

“Applicable Law” shall mean all applicable provisions of all statutes, laws,
rules, regulations, administrative codes, ordinances, decrees, orders,
decisions, injunctions, awards judgments, permits and licenses of or from
governmental authorities, including those relating to or governing the use or
regulation of the subject item and the listing standards or agreements of any
national or international securities exchange.

“Breaching Party” shall have the meaning set forth in Section 9.2.

“Breakup Fee” shall have the meaning set forth in Section 9.5.



--------------------------------------------------------------------------------

“CDA” shall mean the Mutual Confidential Disclosure Agreement executed by the
Parties as of October 17, 2013.

“Claim” shall have the meaning set forth in Section 10.3(a).

“Clinical Trial Site Costs” shall include costs incurred by Abbott in performing
clinical studies; validation studies; laboratory start-up costs; investigational
review board costs; case report forms; shipping cost for supplies and slides;
monitoring visits (including travel costs); and reagents and other consumable
products, all as necessary in connection with conducting clinical trials to
obtain required Regulatory Approvals for the Diagnostic Test for the Diagnostic
Test Intended Use or to support submission of Idera Products for Regulatory
Approval.

“Commercially Reasonable Efforts” shall mean, (a) with respect to the research,
development and sale of the Idera Product by Idera, such efforts and resources
substantially equivalent to those efforts and resources commonly used by a
biotechnology company for a therapeutic product, which product is at a similar
stage in its development or product life and is of similar market potential,
taking into account efficacy, safety, approved labeling, the competitiveness of
alternative Third Party products in the marketplace, the patent and other
proprietary position of the product, the likelihood of regulatory approval given
the Regulatory Authority involved, the profitability of the product including
the amounts payable to licensors of patent or other intellectual property
rights, and other relevant factors, and (b) with respect to the research,
development and sale of the Diagnostic Test by Abbott, such efforts and
resources substantially equivalent to those efforts and resources commonly used
by a diagnostic company for a companion diagnostic, the development costs of
which have been funded by the owner of the associated therapeutic product in
exchange for the diagnostic company’s commitment to develop and commercialize
the companion diagnostic, taking into account relevant technical, safety and
liability factors. Commercially Reasonable Efforts shall be determined on a
market-by-market basis for a particular product, and it is anticipated that the
level of effort will be different for different markets, and will change over
time, reflecting changes in the status of the product and the market(s)
involved.

“Commercialization Lead” shall have the meaning set forth in Section 4.5(b).

“Commercialization Plan” shall have the meaning set forth in Section 3.1.

“Compound” shall mean an Idera inhibitor of Toll-like receptors (TLRs) 7, 8 and
9, the current development code of which is IMO-8400 or, if Idera develops a
successor compound in lieu of IMO-8400, such successor compound, it being
understood that if a successor compound is pursued by Idera, appropriate changes
to the Development Plan and payments to Abbott hereunder may be made pursuant to
Sections 2.1 and 5.2.

“Confidential Information” shall mean any and all non-public information,
materials, data, samples, business plans, financial information, marketing
plans, reports, forecasts, technical or commercial information that is provided
by Disclosing Party to a Receiving Party hereunder and which is either disclosed
in writing and marked as confidential at the time of disclosure, or disclosed
orally, including any and all information regarding, related to, arising from or
associated with this Agreement or the activities contemplated hereby, the
Compound, any Idera Product, the Diagnostic Test, Inventions, and the existence,
terms and conditions of this Agreement.



--------------------------------------------------------------------------------

“Control” or “Controlled” means, with respect to a Party and with respect to an
item of Abbott Technology or Idera Technology, as applicable, the possession,
whether by ownership or license (other than pursuant to this Agreement), by such
Party of the ability to grant to the other Party access and/or a license as
provided herein under such item or right without violating the terms of any
agreement with any Third Party.

“Data” shall mean any and all data, including Analytical Data, results,
conclusions, reports, and other information generated by or for Idera resulting
from the activities performed under the Development Plan.

“Development Lead” shall have the meaning as set forth in Section 4.5(a).

“Development Plan” shall have the meaning as set forth in Section 2.1.

“Diagnostic Test” shall mean the PCR assay to detect MYD88 L265P mutation
developed by Abbott pursuant to the provisions of this Agreement.

“Diagnostic Test Components” shall mean primers, probes, calibrators and
controls for the Diagnostic Test.

“Diagnostic Test Intended Use” shall mean the identification of patients who are
appropriate candidates for treatment with an Idera Product, based on the
detection, using the Diagnostic Test, in such patients of MYD88 L265P mutation,
as approved by a Regulatory Authority.

“Diagnostic Test Trademarks” shall mean the Trademarks used in conjunction with
the Diagnostic Test for the Diagnostic Test Intended Use in the Territory
(excluding, however all Idera owned or Controlled Trademarks).

“Disclosing Party” shall have the meaning set forth in Section 6.1.

“Effective Date” shall have the meaning set forth in the Preamble.

“EU” shall mean all member states of the European Union.

“FDA” shall mean the United States Food and Drug Administration, or any
successor agency thereto.

“Field” shall mean the treatment of DLBCL and certain other forms of non-Hodgkin
lymphoma, as described in the clinical trial protocol(s) for the Idera Product.



--------------------------------------------------------------------------------

“First Commercial Sale” shall mean with respect to the Diagnostic Test for the
Diagnostic Test Intended Use, and any country in the Territory, the first
commercial sale by Abbott or its Affiliates, sublicensees or distributors of the
Diagnostic Test in that country to a Third Party, after such Diagnostic Test has
been granted final Regulatory Approval by the competent Regulatory Authorities
in such country.

“Idera” shall have the meaning set forth in the Preamble.

“Idera Claim” shall have the meaning set forth in Section 10.2(a).

“Idera Inventions” shall have the meaning set forth in Section 7.7(c).

“Idera Know-How” means all Know-How (i) existing as of the Effective Date or at
any time thereafter, and (ii) Controlled by Idera or any of its Affiliates other
than pursuant to a license granted to Idera under this Agreement, and (iii) is
necessary for the development or commercialization of the Idera Product or the
Diagnostic Test.

“Idera Losses” shall have the meaning set forth in Section 10.2.

“Idera Materials” shall meaning set forth in Section 2.2(a).

“Idera Party” shall have the meaning set forth in Section 10.2(a).

“Idera Patent Rights” means all Patent Rights claiming or covering: (a) the use
of Compound or Idera Product; and/or (b) the use of the Diagnostic Test or the
Diagnostic Test for the Diagnostic Test Intended Use, in each case Controlled as
of the Effective Date or at any time thereafter by Idera or any of its
Affiliates other than pursuant to a license granted to Idera under this
Agreement.

“Idera Product” means any pharmaceutical or biological preparation in final form
containing the Compound for any and all uses (i) for sale by prescription,
over-the-counter or any other method; or (ii) for administration to human
patients in a clinical trial, including in each case any monotherapy containing
the Compound, any combination product containing the Compound, or any
concomitant administration of a preparation containing the Compound with a
preparation containing a small molecule or biological.

“Idera Technology” shall mean, collectively, Idera Patent Rights and Idera
Know-How, to the extent such Idera Patent Rights and Idera Know-How specifically
relate to the Compound and any Idera Product.

“Invention” shall mean and include any and all inventions and discoveries which
are, or may be, patentable or otherwise protectable under the patent or other
intellectual property laws of any country, which are conceived or discovered by
either Party, its Affiliates or sublicensees during its or their respective
activities pursuant to the Development Plan, the Regulatory Plan and the
Commercialization Plan during the term of this Agreement.

“Joint Inventions” shall have the meaning as defined in Section 7.7(d).



--------------------------------------------------------------------------------

“Joint Patent Right” shall have the meaning as set forth in Section 7.7(f).

“JSC” shall mean the Joint Steering Committee established pursuant to
Section 4.2.

“Know-How” shall mean technical and other information which is not in the public
domain, including information comprising or relating to concepts, discoveries,
data (including raw data), designs, formulae, ideas, inventions, materials,
methods, models, research plans, procedures, designs for experiments and tests
and results of experimentation and testing, processes, laboratory records,
chemical, pharmacological, toxicological clinical, analytical and quality
control data, pre-clinical, clinical and non-clinical trial data, case report
forms, data analyses, reports, manufacturing data or summaries and information
contained in submissions to an information from ethical committees and
Regulatory Authorities. Know-How includes documents containing Know-How,
including any rights including trade secrets, copyright, database or design
rights protecting such Know-How.

“m2000™” shall mean Abbott’s proprietary consolidated workstation for real time
PCR processing.

“Major Market Countries” means United States, Japan, United Kingdom, Italy,
Spain, France and Germany.

“Non-Breaching Party” shall have the meaning set forth in Section 9.2.

“Orange Book” shall mean the publication entitled “Approved Drug Products with
Therapeutic Equivalence Evaluations (Orange Book), or any successor thereto, as
published from time to time by the FDA.

“Party” or “Parties” shall mean Idera or Abbott, or Idera and Abbott, as the
context admits.

“Patent Right” shall mean any and all (i) patents, (ii) pending patent
applications, including all provisional applications, substitutions,
continuations, continuations-in-part, divisionals, renewals, and all patents
granted thereon, (iii) all patents-of-addition, reissues, reexaminations and
extensions or restorations by existing or future extension or restoration
mechanisms, including patent term extensions, supplementary protection
certificates or the equivalent thereof, and (iv) all counterparts of any of the
foregoing in any country of the Territory.

“PCR” means polymerase chain reaction.

“Person” shall mean any natural person, corporation, unincorporated
organization, partnership, association, joint stock company, joint venture,
limited liability company, trust or government, or any agency or political
subdivision of any government, or any other entity.

“Plans” shall mean the Development Plan, the Regulatory Plan and the
Commercialization Plan.

“Project Timeline Leads” shall have the meaning set forth in Section 4.8.



--------------------------------------------------------------------------------

“Receiving Party” shall have the meaning set forth in Section 6.1.

“Regulatory Approvals” shall mean and include all licenses, permits,
authorizations and approvals of, and all registrations, filings and other
notifications to any Regulatory Authority, governmental agency or department
within the Territory (including applications therefore) necessary or appropriate
for the development, testing, manufacture, production, distribution, marketing,
sale and/or use, as applicable, of the Diagnostic Test or any Idera Product in a
particular country or region of the Territory.

“Regulatory Authority(ies)” shall mean any national, supra-national, regional,
state or local regulatory agency, department, bureau, commission, council or
other governmental entity in each country of the world involved in the
reviewing, granting or revoking of Regulatory Approvals for the Diagnostic Test.

“Regulatory Plan” shall have the meaning set forth in Section 2.3(a).

“Specifications” shall mean the specifications applicable to the Diagnostic Test
for the Diagnostic Test Intended Use as set forth in Exhibit A. The
Specifications may be amended, in writing, from time-to-time as deemed necessary
by the JSC, provided both Parties consent in writing to such amendment.

“Territory” shall mean the entire world.

“Third Party” means any Person other than Idera or Abbott (or their respective
Affiliates).

“Trademarks” shall mean all registered and unregistered trademarks (including
all common law rights thereto), service marks, trade names, brand names, logos,
taglines, slogans, certification marks, Internet domain names, trade dress,
corporate names, business names and other indicia of origin, together with the
goodwill associated with any of the foregoing and all applications,
registrations, extensions and renewals thereof throughout the world, and all
rights therein provided by international treaties and conventions.

ARTICLE 2

DEVELOPMENT

2.1 Development Plan. Abbott, with Idera’s cooperation, shall develop the
Diagnostic Test pursuant to the provisions of a development plan which shall set
forth, inter alia:

(a) the activities to be performed by each Party; and

(b) the timelines for the project.

(as amended from time to time, the “Development Plan”). The initial Development
Plan is attached hereto as Exhibit B. The Parties acknowledge that the initial
Development Plan does not address all of the items set forth above, but the
Parties agree that, as soon as practicable



--------------------------------------------------------------------------------

following the Effective Date, the initial Development Plan will be modified and
made more comprehensive pursuant to the provisions of this Agreement.
Thereafter, as may be necessary from time-to-time, the Development Leads shall
suggest appropriate revisions to the Development Plan to the JSC for its prior
written review and approval. If the JSC approves such revisions, and the Parties
consent in writing to such revisions, then the JSC shall revise the Development
Plan accordingly without need for amending this Agreement. The revised
Development Plan shall thereafter be the Development Plan for all purposes of
this Agreement. The Parties shall each use their Commercially Reasonable Efforts
to perform all of their obligations under the Development Plan in accordance
with generally accepted ethical, good laboratory, and good clinical practices
and in compliance with Applicable Law.

2.2 Idera Materials.

(a) Idera will furnish to Abbott or Abbott shall procure using funding provided
by Idera pursuant to this Agreement the quantities of clinical trial specimens,
and such other biological and pharmaceutical materials, agreed upon and set
forth in the Development Plan, the Regulatory Plan or the Commercialization Plan
(“Idera Materials”). Abbott will comply with all Applicable Laws relating to the
Idera Materials. Without limiting the foregoing, to the extent that the Idera
Materials include human specimens provided by Idera, Idera represents and
warrants to Abbott that either it has obtained all informed consents and
Institutional Review Board (IRB)/Ethics Committee (EC) approval(s) required by
Applicable Law with respect to such Idera Materials or that it is not required
under Applicable Law to obtain such informed consents and/or has received a
waiver for consent from an IRB/EC.

(b) Abbott agrees to retain possession of the Idera Materials and not to provide
the Idera Materials to any Third Party (except for Third Parties conducting
clinical trials on Abbott’s behalf pursuant to this Agreement) and not to use or
permit the use of the Idera Materials for any purpose other than the development
and commercialization of the Diagnostic Test for the Diagnostic Test Intended
Use without Idera’s prior written consent.

(c) Idera shall not deliberately transmit any data that identifies or could be
used to identify an individual (“Personal Data”), provided that both Parties
shall use Commercially Reasonable Efforts to comply with all Applicable Laws
with respect to the collection, use, storage and disclosure of Personal Data,
including Personal Data that may be inadvertantly transmitted.

(d) Abbott shall keep, and provide copies to Idera upon reasonable request of,
records of its use of Idera Materials and upon completion of the activities for
which the Idera Materials have been provided, or upon expiration or termination
of this Agreement, if earlier, Abbott shall account for all use of such
materials. Abbott agrees to retain remaining Idera Materials for later use for
the Diagnostic Test Intended Use as permitted by Applicable Law.



--------------------------------------------------------------------------------

2.3 Regulatory Approvals.

(a) In addition to the responsibilities set forth in the Development Plan,
Abbott, with Idera’s cooperation, shall obtain the necessary Regulatory
Approvals in any country requested by Idera in which Abbott’s m2000™ system is
in use as of the Effective Date (and, at Idera’s request, the Parties shall
discuss additional countries in which Idera expects to commercialize the Idera
Product) for the commercialization of the Diagnostic Test with the Diagnostic
Test Intended Use. The Parties shall agree upon a priority list of countries
which Abbott shall attempt to first obtain Regulatory Approvals. Abbott shall be
responsible for the responsibilities set forth in Exhibit C (the “Regulatory
Plan”) with respect to obtaining and maintaining in good standing for the
periods covered by the Development Plan and the Commercialization Plan all
necessary Regulatory Approvals from the relevant Regulatory Authorities that are
required for the development, commercialization and sale of the Diagnostic Test
pursuant to the Development Plan and the Commercialization Plan. The Parties
acknowledge that the initial Regulatory Plan may not address all steps necessary
to obtain all of the necessary Regulatory Approvals, but the Parties agree that,
as soon as practicable following the Effective Date, the initial Regulatory Plan
will be modified and made more comprehensive pursuant to the provisions of this
Agreement. Thereafter, as may be necessary from time-to-time, the Regulatory
lead representatives of each Party shall suggest appropriate revisions to the
Regulatory Plan to the JSC for its written review and approval. If the JSC
approves such revisions, and the Parties consent in writing to such revisions,
then the JSC shall revise the Regulatory Plan accordingly without need for
amending this Agreement. The revised Regulatory Plan shall thereafter be the
Regulatory Plan for all purposes of this Agreement.

(b) Idera shall be responsible for reimbursing Abbott for all costs and expenses
incurred by Abbott in obtaining all Regulatory Approvals for the Diagnostic Test
for the Diagnostic Test Intended Use that are approved by Idera; provided that,
the budget for such costs (i) [**]. Abbott shall [**] Idera [**]. Idera will
[**].

2.4 Rights of Reference. Idera hereby grants to Abbott a non-exclusive,
non-transferable (except in connection with a permitted assignment, sublicense
or subcontract) “right of reference” (as defined in 21 CFR 314.3(b) and
comparable regulations outside the United States) with respect to Idera’s
clinical trial data and results related to any Idera Product, as necessary for
Abbott and its permitted assigns and sublicensees to prepare and submit
submissions to Regulatory Authorities and maintain Regulatory Approvals related
to the Diagnostic Test and related matters, in each case for the Diagnostic Test
Intended Use. Abbott hereby grants to Idera a non-exclusive, non-transferable
(except in connection with a permitted assignment, sublicense or subcontract)
“right of reference” (as defined in 21 CFR 314.3(b) and comparable regulations
outside the United States) with respect to Abbott’s clinical sample analytical
trial data and results related to the Diagnostic Test, as necessary for Idera
and its permitted assigns and sublicensees to prepare and submit submissions to
Regulatory Authorities, and to maintain Regulatory Approvals, related to any
Idera Product and related matters, in each case for the Diagnostic Test Intended
Use.

2.5 Right of Reference – Analytical Data. Idera hereby grants to Abbott a
non-exclusive, non-transferable (except in connection with a permitted
assignment, sublicense or subcontract) “right of reference” (as defined in 21
CFR 314.3(b) and comparable regulations outside the United States) with respect
to Analytical Data as necessary for Abbott and its permitted assigns and
sublicensees to prepare and submit submissions to Regulatory Authorities and
maintain Regulatory Approvals related to a PCR assay to detect MDY88 L265P
mutations and related matters.



--------------------------------------------------------------------------------

ARTICLE 3

COMMERCIALIZATION

3.1 Commercialization Plan. Abbott, with Idera’s cooperation, shall
commercialize the Diagnostic Test for the Diagnostic Test Intended Use pursuant
to the provisions of a commercialization plan, which shall include the
following:

(a) the activities to be performed by each Party and the deliverables related
thereto;

(b) the timelines for each activity under the Commercialization Plan;

(c) the overarching commercial goals including the availability and distribution
of the Diagnostic Test;

(d) customer service;

(e) responsibilities for and restrictions on public relations
activity/Direct-To-Consumer and other promotional advertising activity;

(f) coordination of the pre-launch/launch and post launch of Abbott/Idera sales
teams and scientific teams;

(g) forecasting and measurement of sales and distribution data, including
reporting of sales units of the Diagnostic Test to Idera and the Idera Product
to Abbott;

(h) the establishment of “launch success factors” for each market. Such launch
success factors shall be agreed upon by the Parties prior to any launch;

(i) activities to be performed post-launch with respect to the Diagnostic Test
Intended Use, including fulfilling any commitment(s) imposed by Regulatory
Authorities;

(j) plans for manufacturing and supplying the Diagnostic Test; and

(k) plans for maintaining acceptable levels of regulatory and GMP/GLP compliance
during development, manufacture and marketing of the Diagnostic Test, including
responsibility for timely and comprehensive resolution of any compliance
findings or actions of Regulatory Authorities during audits (pre and
post-approval)

(as amended from time to time, the “Commercialization Plan”). The initial
Commercialization Plan is attached hereto as Exhibit D. The Parties acknowledge
that the initial Commercialization Plan does not address all of the items set
forth above, but the Parties agree that, as soon as practicable following the
Effective Date, the initial Commercialization Plan will be modified and



--------------------------------------------------------------------------------

made more comprehensive pursuant to the provisions of this Agreement.
Thereafter, as may be necessary from time-to-time, in particular as the
Diagnostic Test gets closer to commercialization, the Commercialization Team
Lead shall suggest appropriate revisions to the Commercialization Plan to the
JSC for its prior written review and approval. If the JSC approves such
revisions, and the Parties consent in writing to such revisions, then the JSC
shall revise the Commercialization Plan accordingly without need for amending
this Agreement. The revised Commercialization Plan shall thereafter be the
Commercialization Plan for all purposes of this Agreement. The Parties shall
each use their Commercially Reasonable Efforts to perform all of their
obligations under the Commercialization Plan in accordance with generally
accepted ethical, good sales and marketing practices and in compliance with
Applicable Law, provided however that Abbott shall have the right to delay First
Commercial Sale in accordance with Section 7.9.

3.2 Forecasts. So as to allow Abbott to engage in appropriate manufacturing and
supply forecasting activities with regard to the Diagnostic Test, beginning in
the [**] immediately prior to the anticipated date of the First Commercial Sale
in the Territory, Idera shall furnish on a [**] basis (at least [**] days prior
to the beginning of each [**]) with a confidential, non-binding good faith
rolling [**] forecast (broken-down to the extent reasonable and feasible by
country and [**]) as to Idera’s predicted unit demand for the Diagnostic Test,
provided that Idera shall not be required to engage in any market studies or
other information gathering in which Idera would not otherwise engage in order
to generate such forecasts. These forecasts shall be informational only, and
Idera shall have no liability whatsoever for any reliance Abbott places on such
forecasts.

3.3 Sales of Diagnostic Test. The price charged for the Diagnostic Test will be
determined by Abbott in its sole and reasonable discretion and shall be
consistent with Abbott’s pricing of its similar (i.e., PCR tests) marketed
diagnostic tests generally. Abbott shall use Commercially Reasonable Efforts to
obtain appropriate pricing and reimbursement approvals for the Diagnostic Test.

3.4 Manufacturing; Failure to Supply the Diagnostic Test; Supply Priority.

(a) Abbott shall be responsible for manufacturing of the Diagnostic Test to meet
supply requirements in each country in the Territory where the Idera Product is
sold or where a clinical trial of the Idera Product is planned or being
conducted as described in the Plans, or where sale of the Idera Product is
contemplated in the Regulatory Plan, and shall be responsible for the
performance of any subcontractors or Third Party manufacturers in relation
thereto. Idera shall have the right to review and inspect the Diagnostic Test
manufacturing process and facilities at any time during the Term of this
Agreement during normal business hours upon reasonable advance notice for
quality control; provided that no such review and inspection shall take place
within [**] months of any previous review and inspection, unless the previous
review and inspection identified a material quality or safety deficiency or
violation of applicable regulations or any such deficiency or violation is
identified by any Regulatory Authority.



--------------------------------------------------------------------------------

(b) Abbott shall assure the continued supply of the Diagnostic Test in the
countries specified for development and commercialization pursuant to Article 2
and reflected in the Plans, subject to Article 5. Abbott agrees to maintain a
safety stock of rare reagents sufficient in its determination to meet the needs
of the [**] month rolling forecast provided by Idera. Abbott shall not be liable
to Idera or any Third Party in any way for failure to supply the Diagnostic Test
for reasons not within Abbott’s direct control, provided that Abbott shall
provide Idera [**] months (or such shorter period as is reasonable under the
particular circumstances) prior written notice of any possible shortfall in
meeting such forecast, and the Parties shall promptly meet and discuss all
reasonable commercial resolutions if Abbott is unable to assure supply as needed
to meet such forecast. If, for any reason (other than an event that is solely
attributable to Idera or their Affiliates, force majeure conditions, delay of
launch under Article 7.9 or termination under Article 9) Abbott is unable to
supply the Diagnostic Test for the Diagnostic Test Intended Use in numbers
sufficient to meet the demand therefor and such inability continues for a period
exceeding [**] days, then Abbott agrees it shall grant Idera or its designee a
non-exclusive, fully paid-up, royalty free, perpetual, license in the Field, in
the Territory to the Diagnostic Test Components, not restricted by Third Party
obligations, under commercially reasonable terms, for the development and
commercialization of the Diagnostic Test, solely for the purpose of allowing
Idera to continue the development or commercialization of the Diagnostic Test
for the Diagnostic Test Intended Use.

ARTICLE 4

GOVERNANCE OF AGREEMENT

4.1 Governance of Agreement. As set forth in this Article 4, the Parties agree
to govern the Agreement by way of the following five collaborative groups:
(1) Joint Steering Committee; (2) Development and Commercialization Leads;
(3) Team Leads; (4) Alliance Leads; (5) Project Timeline Leads. Charts showing
such governance and roles and responsibilities of each group are set forth in
Exhibit G.

4.2 Joint Steering Committee. The Parties shall form a Joint Steering Committee
(the “JSC”), which shall have the primary role in monitoring and ensuring the
overall success of the development and commercialization of the Diagnostic Test
for the Diagnostic Test Intended Use. The JSC shall be comprised of [**]
professionally and technically qualified representatives, [**] from each Party
and comprised of representatives with sufficient qualifications to make
decisions regarding the Development Plan, Regulatory Plan and Commercialization
Plan, considering the stage of development or commercialization of the
Diagnostic Test. The JSC shall meet for the first time within [**] days after
the Effective Date and thereafter at least [**] during the term of this
Agreement, unless the Parties or the JSC decide that more or less frequent
meetings are required; provided, however, that in the event of an emergent
situation, including a situation in which a decision by the JSC is required, a
meeting shall be held within [**] business days after written request for such
meeting by either Party. Each Party shall appoint co-chairpersons of the JSC
from among the members of the JSC, who shall be responsible for scheduling
meetings, setting the agenda for JSC meetings, and issuing minutes of JSC
meetings. Unanimous concurring votes of all JSC members shall be required for
all actions required of the JSC, and no action may be taken unless at least one
representative of each Party is present and votes. In the event of an impasse,
the matter shall be resolved pursuant to Section 4.4. The organization of the



--------------------------------------------------------------------------------

meeting and the meeting place shall alternate between the offices of Idera in
Cambridge, Massachusetts, and the offices of Abbott in Des Plaines, Illinois or
as otherwise decided by the JSC. JSC meetings may be conducted in person, by
telephone or videoconference as agreed by the JSC. Each Party shall provide the
other Party with written notice of its representatives for the JSC promptly
after the Effective Date of this Agreement. Each Party may substitute or replace
any of its representatives on the JSC at any time and for any reason upon
written notice to the other Party. Additionally, Project Managers shall attend
JSC meetings as warranted by the proposed agenda of the JSC as non-voting
members, and each Party may invite a reasonable number of other guests to the
meetings, in order to discuss special technical or commercial topics relevant to
the applicable agenda; provided, that any guests are subject to the
confidentiality provisions set forth in Article 6.

4.3 JSC Responsibilities. The JSC’s activities shall include the following
responsibilities with regard to the Diagnostic Test for the Diagnostic Test
Intended Use:

(a) review, confirmation, modification and/or update of the Development Plan,
the Regulatory Plan and the Commercialization Plan, subject to final approval by
the Parties;

(b) monitoring of the development, regulatory and commercialization activities
under the Development Plan, the Regulatory Plan and Commercialization Plan,
respectively;

(c) resolution of issues raised by the Project Managers;

(d) exchange of development and commercialization information; and

(e) alignment of the regulatory submissions and Regulatory Approvals between any
Idera Product and the Diagnostic Test.

The JSC shall keep accurate and complete confidential minutes of its meetings.
The co-chairpersons for each meeting, or their designee, shall be responsible
for taking such minutes and distributing them to the other JSC members for their
review and comment within [**] business days after the date of each meeting, and
within [**] business days after the receipt thereof, the other JSC members shall
remit such minutes back to the Chairperson with their comments, if any. The JSC
members shall in good faith attempt as quickly as is reasonably possible to
resolve any disputes as to the content of such minutes so as to have a final
agreed version as quickly as is reasonably possible. Each Party shall be
responsible for all expenses incurred by its representatives on the JSC in
connection with performing their duties hereunder, including all costs of
travel, lodging and meals. For the avoidance of doubt, the JSC shall not have
the authority to amend this Agreement, and shall have authority to amend the
Development Plan, the Regulatory Plan and/or the Commercialization Plan only as
expressly set forth herein, with the written consent of the Parties.



--------------------------------------------------------------------------------

4.4 JSC Decisions. All decisions of the JSC shall be made in good faith in the
interest of furthering the purposes of this Agreement and the JSC members shall
endeavor to take decisions unanimously. If the JSC is unable to agree on any
matter after good faith attempts to resolve such disagreement in a commercially
reasonable fashion, then for matters that are material to furthering the
purposes of this Agreement, the co-chairpersons of the JSC may refer the
disagreement to a meeting between the Chief Executive Officer of Idera and the
President of Abbott, which meeting shall take place as soon as practicable, but
in no event later than [**] days after the date of the relevant referral.
Notwithstanding the foregoing, except as otherwise provided in this Agreement:
(a) Idera will have the unilateral right to make final decisions that solely
impact the development, manufacture or marketing of any Idera Product; and
(b) Abbott will have the unilateral right to make final decisions that solely
impact the development, manufacture or marketing of the Diagnostic Test;
provided that neither Party shall be entitled to make a unilateral decision
which imposes an obligation on the other Party to take on a financial obligation
or deviates from the previously approved Development Plan, Regulatory Plan or
Commercialization Plan or which is inconsistent with such Party’s obligations
under this Agreement. A description of the escalation process is set forth in
Exhibit F.

4.5 Development and Commercial Leads.

(a) Each Party shall designate a single individual to serve as its “Development
Lead.” The Development Leads shall be the principal point of contact for each
Party for matters relating to the Development Plan and shall be responsible for
implementing and coordinating, on a day-to-day basis, all development activities
and facilitating the exchange of information between the Parties regarding the
Development Plan. For the avoidance of doubt, a Development Lead may also be a
Project Manager, Commercialization Lead, Team Lead, Alliance Lead and/or Project
Timeline Lead.

(b) Each Party shall designate a single individual to serve as its
“Commercialization Lead.” The Commercialization Leads shall be the principal
point of contact for each Party for matters relating to the Commercialization
Plan and shall be responsible for implementing and coordinating, on a day-to-day
basis, all commercialization activities and facilitating the exchange of
information between the Parties regarding the Commercialization Plan. For the
avoidance of doubt, a Commercialization Lead may also be a Project Manager,
Development Lead, Team Lead, Alliance Lead and/or Project Timeline Lead.

(c) Within [**] days after the Effective Date, each Party shall provide the
other Party with the names of its Commercialization Lead and Development Lead.
Each Party may replace its Commercialization Lead and Development Lead at any
time and for any reason upon written notice to the other Party.

(d) The Development Leads from each Party and the Commercialization Leads from
each Party, respectively, shall meet as soon as practicable after the Effective
Date and thereafter during the performance of the Development Plan, the
Regulatory Plan and the Commercialization Plan, as applicable, at least [**] and
at such additional times as the Parties reasonably deem appropriate. Meetings of
the Leads may be conducted in person, by telephone or videoconference as agreed
by the Project Managers or the Parties. Additionally, the Project Managers (or
their designees) shall maintain close regular communications with each other as
to the status of the ongoing and planned activities under the Development Plan,
the Regulatory Plan and Commercialization Plan, as applicable.



--------------------------------------------------------------------------------

4.6 Team Leads

The Parties, at appropriate times, as agreed upon by the JSC, shall form smaller
teams of employees who will work together on the following teams: Clinical,
Regulatory, Quality, Supply Chain, Reimbursement/Market Access, Business
Development & Licensing, and others as defined by the project scope and as the
Parties may agree to form (“Team”). Each Party shall designate a single
individual to serve as Team Leads for each Team. Each Team shall meet as
frequently as the Team may decide. For the avoidance of doubt, a Team Lead may
also be a Project Manager, Development Lead, Commercialization Lead, Alliance
Lead and/or Project Timeline Lead.

4.7 Alliance Leads

Each Party shall designate a single individual to serve as its “Alliance Lead.”
The Alliance Leads shall be the principal point of contact for each Party for
matters relating to the overall governance of the collaboration, including
leadership of team collaboration and interactions between the Parties, which
includes scheduling, coordinating and chairing Team and JSC meetings, drafting
agendas, and assuring that there is clear and smooth communications between the
Parties. For the avoidance of doubt, an Alliance Lead may also be a Project
Manager, Development Lead, Commercialization Lead, Team Lead and/or Project
Timeline Lead.

4.8 Project Timeline Leads

Each party shall designate an individual to serve as its “Project Timeline
Lead.” The Project Timeline Leads will develop, track and update the Project
timelines for the development and commercialization of the Diagnostic Test and
the Compound. The Project Timeline Leads will coordinate the timelines for the
Diagnostic Test and the Compound to enable both Parties to meet the contract
deliverables. For the avoidance of doubt, a Project Timeline Lead may also be a
Project Manager, Development Lead, Commercialization Lead, Team Lead and/or
Alliance Lead.

4.9 Escalation. Any matter that cannot be resolved by unanimous consent of the
relevant teams or team members, as the case may be, shall be submitted to the
relevant Alliance Leads for resolution and thereafter for further resolution in
accordance with Section 4.4 of the Agreement. The escalation structure is
described in Exhibit F.

4.10 Other Governance Matters

(a) Neither the Development Leads, Commercialization Leads, Team Leads, Alliance
Leads, Project Timeline Leads nor the JSC shall have authority to amend this
Agreement. None of the foregoing shall have authority to amend the Development
Plan, the Regulatory Plan or the Commercialization Plan, which may be modified
only as permitted pursuant to Sections 2.1, 2.3(a) or 3.1, as applicable.

(b) Unless otherwise provided for herein, each Party shall be responsible for
all expenses incurred by its employees in connection with performing their
duties hereunder, including all costs of travel, lodging and meals.



--------------------------------------------------------------------------------

ARTICLE 5

PAYMENTS

5.1 Payments. As consideration for Abbott’s activities under the Development
Plan, the Regulatory Plan and the Commercialization Plan, Idera shall remit the
following payments to Abbott on a [**] basis, up to an aggregate amount of Five
Million Eight Hundred Fifteen Thousand U.S. Dollars ($5,815,000.00) (unless
increased pursuant to Section 5.2). In addition, Idera shall pay a
non-refundable upfront payment of [**] U.S. Dollars ($[**]) within [**] days of
the Effective Date of this Agreement. Summarized in the table below is a high
level timeline and price estimate by phase of development.

 

Key Activities

   Duration   Price (USD)

1. Project Engagement Fee

   Within [**] days of


contract execution

  $[**]

[**]

   [**]   [**]

[**]

   [**]   [**]

[**]

   [**]   [**]

[**]

   [**]   [**]

[**]

   [**]   [**]

[**]

   [**]   [**]

[**]

   [**]   [**]

5.2 Additional or Amended Payments. If either: (a) an unexpected additional
material requirement is added to the Development Plan, the Regulatory Plan or
the Commercialization Plan; (b) the Specifications are amended so as to impose
additional material obligations or costs on Abbott; (c) there is a delay in the
[**] referenced in row 5 of the table set forth in Section 5.1 that is not
attributable to any failure to perform or delay in performance by Abbott of
Abbott’s responsibilities under the Development Plan, which results in Abbott
incurring additional costs to monitor the delayed [**]; or (d) Idera is required
to conduct additional or different [**] which cause added costs and expenses for
Abbott, including but not limited to such added costs and expenses resulting
from (i) a requirement that Idera [**] or (ii) the [**], then the Parties shall
amend existing payments(s), to cover the additional costs associated with such
requirements or amendments; provided, however, that if the unexpected additional
requirements or amendments



--------------------------------------------------------------------------------

to the Specifications would increase Abbott’s actual total development costs for
any particular year by more than [**] percent ([**]%), Abbott shall not be
required to commence complying with such additional requirement unless and until
the Parties reach agreement as to an additional appropriate payments(s), or
amendment to existing payments(s), to cover such costs; provided further,
however, that any additional costs that Idera may be required to pay due to a
delay described in the foregoing clause (c) shall be limited to Abbott’s actual
costs resulting from the delay, not to exceed $[**], and pro rated for any
partial [**] of delay.

5.3 Invoices. Abbott shall invoice Idera [**].

5.4 Clinical Trial Site Costs. In addition to the payments set forth in
Section 5.1 and 5.2, Idera shall pay, or reimburse Abbott for all Clinical Trial
Site Costs for the first Idera Product, as such estimated costs are $[**]. The
estimated sample cost includes estimated costs to be incurred by Abbott in
performing clinical studies; validation studies; laboratory start-up costs;
investigational review board costs; case report forms; shipping cost for
supplies and slides; monitoring visits (including travel costs); and reagents
and other consumable products, all as necessary in connection with conducting
clinical trials, as further detailed in Exhibit H. Abbott shall notify Idera in
writing and obtain approval if the cost per sample exceeds the estimated $[**]
prior to study start. If at any time during any Clinical Trial, it becomes
apparent that such Clinical Trial Site Costs will exceed by more than [**]
percent ([**]%) the estimated total Clinical Trial Site Costs, Abbott shall so
notify Idera, and Abbott shall not incur such additional Clinical Trial Site
Costs until such additional Clinical Trial Site Costs are approved in writing by
Idera. Abbott shall not be required to perform any task if the cost will be more
than the budget and Idera has not approved such additional costs. Abbott will
invoice Idera for the Clinical Trial Site Costs on a [**] basis. Idera shall pay
all such invoices within [**] days of receipt in the manner described in
Section 5.5.

5.5 Payment Terms. The payment terms for all payments shall be as follows:

(a) Payments are payable within [**] days after Idera’s receipt of an invoice
from Abbott.

(b) All payments by Idera to Abbott under this Agreement shall be made in U.S.
Dollars to the following account: [**]

(c) If applicable laws, rules or regulations require the withholding of taxes,
Idera shall make such withholding payments and shall subtract the amount thereof
from the Agreement Payments. Idera shall submit to Abbott appropriate proof of
payment of the withheld taxes as well as the official receipts within a
reasonable period of time. Idera shall provide Abbott reasonable assistance in
order to allow Abbott to obtain the benefit of any present or future treaty
against double taxation which may apply to the applicable payments hereunder.



--------------------------------------------------------------------------------

ARTICLE 6

CONFIDENTIALITY, PUBLICITY AND PUBLICATIONS

6.1 Confidentiality. As of and after the Effective Date, all Confidential
Information disclosed, revealed or otherwise made available by one Party
(“Disclosing Party”) to the other Party (“Receiving Party”) under, or as a
result of, this Agreement is furnished to the Receiving Party solely to permit
the Receiving Party to exercise its rights, and perform its obligations, under
this Agreement. The Receiving Party shall not use any of the Disclosing Party’s
Confidential Information for any other purpose, and shall not disclose, reveal
or otherwise make any of the Disclosing Party’s Confidential Information
available to any other person, firm, corporation or other entity, without the
prior written authorization of the Disclosing Party. As of and after the
Effective Date all exchanges of Confidential Information shall be governed by
the provisions of this Agreement and no longer by the CDA (which shall remain in
effect pursuant to the provisions thereof with respect to all exchanges of
Confidential Information prior to the Effective Date).

6.2 Safeguarding of Confidential Information. In furtherance of the Receiving
Party’s obligations under Section 6.1, the Receiving Party shall protect the
Disclosing Party’s Confidential Information to the same extent it protects its
own confidential information of like kind and sensitivity. Without limiting the
generality of this Section 6.2, the Receiving Party shall disclose any of the
Disclosing Party’s Confidential Information only to those of its officers,
employees, licensees, sublicensees, consultants, and attorneys that have a need
to know the Disclosing Party’s Confidential Information, in order for the
Receiving Party to exercise its rights and perform its obligations under this
Agreement, and only if such officers, employees, licensees, sublicensees,
consultants, attorneys and financial advisors are subject to agreements
containing substantially similar terms regarding confidentiality as those set
out in this Agreement or are otherwise bound by obligations of confidentiality
effectively prohibiting the unauthorized use or disclosure of the Disclosing
Party’s Confidential Information. The Receiving Party shall promptly furnish the
Disclosing Party with written notice of any known unauthorized use or disclosure
of any of the Disclosing Party’s Confidential Information by any officer,
employee, licensee, sublicensees, consultants, attorneys or financial advisors
of the Receiving Party, and shall take all actions that the Disclosing Party
reasonably requests in order to prevent any further unauthorized use or
disclosure of the Disclosing Party’s Confidential Information.

6.3 Exceptions. Confidential Information shall not include information that:

(a) is or becomes publicly available through no breach of this Agreement by the
Receiving Party;

(b) was known to the Receiving Party prior to disclosure hereunder by the
Disclosing Party (as evidenced by the Receiving Party’s written records);

(c) is disclosed, revealed or otherwise made available to the Receiving Party by
a Third Party that, to the Receiving Party’s knowledge, is under no obligation
of confidentiality relating to such information; or

(d) was independently developed by or for the Receiving Party or its Affiliate
without use of or reference to the Confidential Information of the other Party
(as evidenced by the Receiving Party’s or its Affiliates’ written records).



--------------------------------------------------------------------------------

Notwithstanding the provisions of Section 6.2, a Receiving Party may disclose
Confidential Information if such Receiving Party is required to disclose such
Confidential Information under Applicable Law, or in connection with any
application by the Receiving Party for any Regulatory Approvals; provided,
however, that the Receiving Party shall furnish the Disclosing Party with as
much prior written notice of such disclosure requirement as reasonably
practicable, so as to permit the Disclosing Party, in its sole discretion, and
at its sole expense, to take appropriate action, including seeking a protective
order, in order to prevent the Disclosing Party’s Confidential Information from
passing into the public domain or becoming generally available to the public.
Such Confidential Information disclosed pursuant to this paragraph shall remain
Confidential Information under this Agreement despite such required disclosure,
unless an exception set forth in Section 6.3(a) through (d) applies.

6.4 Term of Confidentiality Obligations. All of the Receiving Party’s
obligations under Sections 6.1 and 6.2 with respect to the protection of the
Disclosing Party’s Confidential Information shall survive for a period of [**]
years following the expiration or termination of this Agreement for any reason.

6.5 Publicity. No public announcement concerning the existence or terms of this
Agreement shall be made, either directly or indirectly, by either Party, without
first obtaining the prior written approval of the other Party and agreement upon
the nature and text of such public announcement, which such agreement and
approval shall not be unreasonably withheld. Notwithstanding the foregoing, if,
in the opinion of legal counsel for the Party desiring to make such public
announcement, such disclosure is required under Applicable Law, subject to
Section 6.3 above, the Party required to make such public announcement shall
inform the other Party of the proposed announcement or disclosure in reasonably
sufficient time prior to public release, which shall be not less than [**]
business days (or such shorter period as may be required under Applicable Law)
prior to release of such proposed public announcement, and shall provide the
other Party with a written copy thereof in order to allow such other Party to
comment upon such public announcement. The Receiving Party shall reasonably
cooperate with the Disclosing Party (at the Disclosing Party’s expense) with
respect to all disclosures regarding this Agreement required under Applicable
Law, including requests for confidential treatment of proprietary information of
the Disclosing Party included in any such disclosure. Notwithstanding the
foregoing, Idera shall release a press release in the form attached hereto as
Exhibit J. Any future press releases will remain subject to this Section 6.5.

6.6 Applicable Law. Nothing in this Agreement shall be construed as preventing
or in any way inhibiting either Party from complying with Applicable Law
governing activities and obligations undertaken pursuant to this Agreement, in
any manner which it reasonably deems appropriate, including, for example, by
disclosing to Regulatory Authorities confidential or other information received
from the other Party, subject to Section 6.3 and 6.5.

6.7 Non-Use of Names. Except as otherwise provided in this Agreement, neither
Party (or its Affiliates) shall use, either directly or indirectly, the names of
any of their officers, employees or board members in any publicity, marketing,
advertising or other documents (or other disclosures) unless a copy or
transcript of the proposed disclosure is submitted to and



--------------------------------------------------------------------------------

approved in advance in writing by the other Party (in its sole discretion),
except in the case in which a Regulatory Authority requires the use in the sale
or distribution of the Diagnostic Test or any Idera Product. Each Party will use
Commercially Reasonable Efforts to review and approve any proposed disclosure
within [**] business days of its receipt from the other Party of a copy or
transcript of the proposed disclosure. If a Party approves the other Party’s
usage of the names of any of their officers, employees or board members in
accordance with this Section 6.7, the other Party shall comply with any usage
guidelines or requirements imposed by the approving Party.

6.8 Publications. Idera and Abbott each acknowledge the other Party’s interest
in publishing the results of its research in order to obtain recognition within
the scientific community and to advance the state of scientific knowledge. Each
Party also recognizes the mutual interest in obtaining valid patent protection
and in protecting business interests and trade secret information. Consequently,
except for disclosures permitted pursuant to Section 6.3, either Party, its
employee(s) or consultant(s) wishing to make a publication in a journal, paper,
magazine, or a presentation, relating to the Diagnostic Test shall deliver to
the other Party a copy of the proposed written publication at least [**] days
prior to submission for publication or presentation (or in the case of an
abstract or presentation at least [**] days prior to submission of such abstract
for publication). The reviewing Party shall have the right (a) to propose
modifications to the publication or presentation for patent reasons, trade
secret reasons or business reasons or (b) to request a reasonable delay in
publication or presentation in order to protect patentable information. If the
reviewing Party requests a delay, the publishing Party shall delay submission or
presentation for a period of [**] days to enable patent applications protecting
each Party’s rights in such information to be filed in accordance with the laws
governing intellectual property protection. Upon expiration of such [**] days,
the publishing Party shall be free to proceed with the publication or
presentation. If the non-publishing Party requests modifications to the
publication or presentation, the publishing Party shall edit such publication or
presentation to prevent disclosure of trade secret or proprietary business
information Controlled by the non-publishing Party prior to submission of the
publication or presentation. Idera’s and/or Abbott’s contribution shall be
acknowledged in any publication by co-authorship or acknowledgment, whichever is
appropriate.

ARTICLE 7

INTELLECTUAL PROPERTY

7.1 License Grants.

(a) Abbott grants to Idera, as of the Effective Date, a perpetual, royalty-free,
non-exclusive license in the Territory under the Abbott Patent Rights, Abbott
Know-How and Abbott Inventions to research, develop, make, use (including for
use with the Diagnostic Test), sell, offer for sale and import only the Idera
Product(s). Abbott further grants to Idera, as of the Effective Date, a
perpetual, royalty-free, non-exclusive license to refer to or recommend the use
of the Diagnostic Test in Idera’s label, package insert, promotional or
regulatory material for any Idera Product in each country of the Territory in
which Idera has obtained Regulatory Approval for any Idera Product.



--------------------------------------------------------------------------------

(b) Idera grants to Abbott, as of the Effective Date, a perpetual, royalty-free
non-exclusive license in the Territory under the Idera Patent Rights, Idera
Know-How and Idera Inventions to research, develop, make, use (including for the
Diagnostic Test Intended Use), sell, offer for sale and import only the
Diagnostic Test. Idera further grants to Abbott, as of the Effective Date, a
perpetual, royalty-free, non-exclusive license in the Territory to refer to the
Compound and any Idera Product, as may be required pursuant to Applicable Law,
in Abbott’s label, package insert, promotional or regulatory material for the
Diagnostic Test in each country of the Territory in which Abbott has obtained
Regulatory Approval for the Diagnostic Test.

(c) Idera and Abbott each grant to the other, a royalty-free, non-exclusive
license (without the right to grant sublicenses except to Affiliates and Third
Party research collaborators under confidentiality agreements) in the Territory,
under Idera Technology or Abbott Technology, as applicable, for each Party’s
performance of its obligations under the Development Plan and the Regulatory
Plan.

7.2 Right to Sublicense. Both Parties shall be entitled to sublicense all or any
of their rights under Section 7.1(a) and Section 7.1(b) (subject to any
applicable restrictions on any intellectual property in-licensed from Third
Parties) (i) to their respective Affiliates; (ii) in the case of Abbott, to
Third Party contractors used in the development, manufacturing and
commercialization of the Diagnostic Test; (iii) in the case of Idera, to Third
Party contractors used in the development, manufacturing and commercialization
of any Idera Product; (iv) in the case of Idera, to a Third Party that acquires
the exclusive rights in a country to develop or commercialize an Idera Product
or is a party to a collaboration with Idera or another Third Party with respect
to the development or commercialization of an Idera Product in a country, and
(v) in the case of Abbott, to a Third Party that acquires the exclusive, rights
in a country to develop or commercialize the Diagnostic Test.

7.3 Further Actions. Each Party shall execute all documents and give all
declarations regarding the licenses granted in Section 7.1 and reasonably
cooperate with the other Party, to the extent such documents, declarations
and/or cooperation are reasonably required for the recording or registration of
the licenses granted hereunder at the various intellectual property offices in
the Territory for the benefit of the licensee Party.

7.4 No Other Licenses. Nothing in this Agreement shall be deemed or implied to
be, and the Parties disclaim all implied rights to, the grant by either Party to
the other Party of any license, right, title or interest in either Party’s
product, intellectual property rights (including Patent Rights, Know-How, trade
secrets, copyrights, and Trademarks), any formulation technology or know-how,
manufacturing technology or know-how, operating procedures, marketing materials
or strategies, intangibles, material or proprietary rights or any other tangible
or intangible property, except as are expressly set forth in this Agreement.

7.5 Trademarks.

(a) Abbott shall own all right, title and interest in and to any Trademarks
developed by or for Abbott for use in connection with the Diagnostic Test
(“Abbott’s Trademarks”). Abbott hereby grants to Idera a royalty-free
non-exclusive license to use Abbott’s Trademarks in connection with advertising
and marketing for the Diagnostic Test Intended Use. Any and all goodwill derived
from the use of Abbott’s Trademarks shall inure solely to the benefit of Abbott.



--------------------------------------------------------------------------------

(b) Idera shall own all right, title and interest in and to all Trademarks
developed by or for Idera for use in connection with the Idera Product (“Idera’s
Trademarks”). Idera hereby grants to Abbott a royalty-free non-exclusive license
to use Idera’s Trademarks in connection with advertising and marketing the
Diagnostic Test. Any and all goodwill derived from the use of Idera’s Trademarks
shall inure solely to the benefit of Idera.

(c) Each party agrees that the use of the other Party’s Trademarks in connection
only with the advertising and marketing the Diagnostic Test for the Diagnostic
Test Intended Use or any Idera Product shall be in accordance with the terms of
this Agreement and shall comply with all federal, state and local laws and
regulations.

(d) Approval of Trademark Use.

(1) Each party agrees to provide artwork for any packaging, labeling and
promotional materials that display the other Party’s Trademarks for approval
prior to any use or distribution of such materials. Each party shall respond in
writing with its approval or requested changes, such approval not to be
unreasonably withheld, within [**] business days after receipt of such artwork
from the other Party.

(2) Once a proposed use of the Trademarks has been approved by the Party that is
the licensor, and provided that the Party that is the licensee does not make any
changes to the presentation of the Trademarks in such approved product
packaging, labeling or promotional materials, the Party using the Trademarks
under license may utilize the same approved presentation in other product
packaging, labeling or promotional materials.

(e) Each party will refrain from any use of the other’s Trademarks in a manner
that threatens to damage the goodwill associated with the respective Trademarks
or which threatens to tarnish the reputation or otherwise reflect unfavorably
upon the owner of the Trademarks.

(f) Idera shall not, during or after the term of the Agreement, anywhere in the
world, take any action that in Abbott’s sole and absolute discretion impairs or
contests or tends to impair or contest the validity of Abbott’s right, title and
interest in and to Abbott’s Trademarks, including, but not limited to, using, or
filing an application to register, any word, mark, symbol or device, or any
combination thereof, that is confusingly similar to or dilutes the
distinctiveness of any of Abbott’s Trademarks.

(g) Abbott shall not, during or after the term of the Agreement, anywhere in the
world, take any action that in Idera’s sole and absolute discretion impairs or
contests or tends to impair or contest the validity of Idera’s right, title and
interest in and to Idera’s Trademarks, including, but not limited to, using, or
filing an application to register, any word, mark, symbol or device, or any
combination thereof, that is confusingly similar to or dilutes the
distinctiveness of any of Idera’s Trademarks.



--------------------------------------------------------------------------------

(h) If either Idera or Abbott becomes aware of any infringement of the other’s
Trademarks, anywhere in the world, it will promptly notify the other Party in
writing. Each Party agrees to fully cooperate with the Party that is the owner
of the Trademarks regarding any action the owner may take with respect to such
infringement or violation. The Party that is the owner of the Trademarks shall
have the exclusive right, exercisable in its sole and unlimited discretion, to
institute in its own name and to control all actions against Third Parties
relating to such Trademarks, at the owner’s expense. The Party that is the owner
of the Trademarks shall be entitled to receive and retain all amounts awarded,
if any, as damages, profits or otherwise in connection with such actions.

7.6 Ownership of Existing Technology. As between the Parties, Abbott shall
retain sole and exclusive ownership of the Abbott Technology. As between the
Parties, Idera shall retain sole and exclusive ownership of the Idera
Technology.

7.7 Inventions.

(a) All Inventions shall be promptly disclosed to the other Party hereto in
confidence and in writing.

(b) Abbott shall have, and Idera hereby assigns to Abbott, exclusive ownership
of and title to any and all Inventions solely related to the Diagnostic Test,
the Abbott Diagnostics and to all intellectual property rights solely related
thereto or arising therefrom (“Abbott Inventions”), that are discovered or
reduced to practice solely by employees or agents of either Party, or jointly by
employees or agents of either Party, during the term of this Agreement. Abbott
shall, at its own cost, have the sole right, but not the obligation, to file
for, prosecute, maintain, enforce and defend any and all Patent Rights claiming
the Abbott Inventions, and shall have the right, in its sole discretion, whether
or not, or where, to file a patent application, to abandon the prosecution of
any patent or patent application, to discontinue the maintenance of, or enforce
any such patent or patent application.

(c) Idera shall have, and Abbott hereby assigns to Idera, exclusive ownership of
and title to all Inventions solely related to the Data, the Compound and any
Idera Product, and to all intellectual property rights related thereto or
arising therefrom (“Idera Inventions”), that are discovered or reduced to
practice solely by employees or agents of either Party, or jointly by employees
or agents of either Party, during the term of this Agreement. Idera shall, at
its own cost, have the sole right, but not the obligation, to file for,
prosecute, maintain, enforce and defend any and all patents claiming the Idera
Inventions, and shall have the right, in its sole discretion, whether or not, or
where, to file a patent application, to abandon the prosecution of any patent or
patent application, to discontinue the maintenance of, or to enforce any such
patent or patent application.



--------------------------------------------------------------------------------

(d) As for all Inventions not covered by Section 7.7(b) or Section 7.7(c), the
ownership and title thereto (including the ownership and title to all
intellectual property rights related thereto or arising there from) shall be
based on inventorship, as determined pursuant to the inventorship principles
arising under the patent laws of the United States of America, and any such
Inventions having an employee and/or collaborator of each Party as co-inventors
shall be “Joint Inventions.”

(e) Neither Party shall be entitled to use or exploit any Joint Invention
without the prior written consent of the other Party except that: (i) each Party
shall be entitled to use in the Territory, without consideration to the other
Party, any Joint Inventions in its internal research programs, including
research performed under confidentiality agreements with Third Party
collaborators, with the other Party receiving a non-exclusive, royalty-free
license to use any subsequent inventions directly resulting from the use of such
Joint Invention in its internal research programs; (ii) each Party shall be
entitled to use in the Territory any Joint Inventions for the purpose of
performing its obligations under this Agreement, without consideration to the
other Party; (iii) Idera and its Affiliates shall be entitled to use in the
Territory any Joint Inventions, with the right to license such Joint Inventions,
without the prior written consent of Abbott, without consideration to Abbott,
and without accounting to Abbott, to make, have made, use, have used, sell, have
sold, offer for sale, and import any therapeutic product, including without
limitation the Compound and any Idera Product; and (iv) Abbott and its
Affiliates shall be entitled to use in the Territory any Joint Inventions, with
the right to license such Joint Inventions, without the prior written consent of
Idera, without consideration to Idera, and without accounting to Idera, to make,
have made, use, have used, sell, have sold, offer for sale, and import
diagnostic tests.

(f) If the Parties create a Joint Invention, the Parties shall promptly meet to
discuss and decide whether to seek patent protection therefore (“Joint Patent
Right”). If the Parties decide to seek patent protection on a Joint Invention,
Idera has the first right, at its own expense, to prepare, file, prosecute and
maintain any Joint Patent Right throughout the world on behalf of both Parties.
Idera shall give Abbott an opportunity to review and comment on any patent
application with respect to such Joint Patent Right before filing, shall consult
with Abbott with respect thereto, and shall supply Abbott with a copy of the
patent application as filed, together with notice of its filing date and serial
number. Idera shall keep Abbott advised of the status of the actual and
prospective patent filings. Preparation, filing, prosecution and maintenance of
such Joint Patent Rights will be handled by patent counsel acceptable to both
Parties. If Idera elects not to file a patent application on a Joint Invention
or to cease the prosecution and/or maintenance of any Joint Patent Right in any
country of the Territory, Idera shall provide Abbott with written notice upon
the decision to not file or continue the prosecution of such application or
maintenance of such Joint Patent Right, in any event not later than [**] days
before any relevant deadline relating to or any public disclosure or loss of the
relevant Joint Patent Rights. In such event, Idera shall permit Abbott to file
and/or continue prosecution and/or maintenance of such Joint Patent Rights in
the names of both Parties but at Abbott’s own expense. Each Party agrees to
provide documents and perform such acts, at such Party’s expense, as may be
reasonably necessary to permit the other Party to file, prosecute and/or
maintain such Joint Patent Rights in accordance with this Section 7.7(f).



--------------------------------------------------------------------------------

(g) If either Idera or Abbott becomes aware of any infringement, anywhere in the
world, of any issued patent within the Joint Patent Rights, it will promptly
notify the other Party in writing to that effect.

(h) Idera shall have the first right, but not the obligation, to take action to
obtain a discontinuance of infringement or bring suit against a Third Party
infringer of any Joint Patent Rights within [**] days from the date of notice
and to join Abbott as a party plaintiff. Idera shall bear all the expenses of
any suit brought by it claiming infringement of any Joint Patent Right. Abbott
will reasonably cooperate with Idera, at Abbott’s expense, in any such suit and
shall have the right to consult with Idera and to participate in and be
represented by independent counsel in such litigation at its own expense. If,
after the expiration of such [**]-day period (or, if earlier, the date upon
which Idera provides written notice that it does not plan to bring suit), Idera
has not obtained a discontinuance of infringement of the Joint Patent Right or
filed suit against any such Third Party infringer of the Joint Patent Right,
then Abbott shall have the right, but not the obligation, to bring suit against
such Third Party infringer of the Joint Patent Right, provided that Abbott shall
bear all the expenses of such suit, and further provided that such infringement
is not the result of a notice to Idera from such Third Party infringer under 21
U.S.C. §355(b)(2)(A)(iv) or 355(j)(2)(A)(vii)(IV) (“Paragraph IV Notice”) with
respect to any Joint Patent Right and any pharmaceutical product for which Idera
holds an approved New Drug Application. Idera will reasonably cooperate with
Abbott, at Idera’s expense, in any such suit for infringement of a Joint Patent
Right brought by Abbott against a Third Party, and shall have the right to
consult with Abbott and to participate in and be represented by independent
counsel in such litigation at its own expense. Any recoveries obtained by Idera
or Abbott, as applicable, as a result of any proceeding against such a Third
Party infringer shall be allocated as follows: (A) such recovery shall first be
used to reimburse each Party for all reasonable attorney fees and other
litigation costs actually incurred in connection with such litigation by that
Party, and (B) any remainder shall be shared in proportion to the costs incurred
by each Party in the litigation; provided, however, that Idera shall be entitled
to retain all such recoveries if the proceeding against a Third Party infringer
is a result of the Third Party’s filing of a Paragraph IV Notice with respect to
a pharmaceutical product for which Idera holds an approved New Drug Application.

(i) Abbott and Idera agree to cooperate with respect to filing for and
prosecuting any application for patent term extension of any Joint Patent Right
to the extent such patent term extension is not based on the approval of any New
Drug Application or any other regulatory approval for an Idera Product (“Term
Extension”). Idera shall have the first right, but not the obligation, to file
and prosecute a Term Extension, at its sole cost and expense. Where Idera
decides not to file for a Term Extension, it shall provide Abbott written notice
thereof at least [**] days before the deadline for filing a Term Extension for
the particular Joint Patent Right. After such notice, Abbott shall have the
right, but not the obligation, to file and prosecute a Term Extension, at its
sole cost and expense. The party prosecuting a Term Extension will keep the
other party apprised of the prosecution. For the avoidance of doubt, Idera shall
have no obligation to seek or permit Abbott to seek any patent term extension
relating to any regulatory approval of an Idera Product.



--------------------------------------------------------------------------------

(j) Abbott agrees that Idera shall have the right to list any Joint Patent Right
in an Orange Book filing for the Compound and any Idera Product, in its sole
discretion, where Idera reasonably determines the particular Joint Patent Right
is eligible for listing in the Orange Book as applicable to the Compound or any
Idera Product.

7.8 Additional Documents. Each Party agrees to cooperate reasonably and in good
faith in the execution and filing of any necessary applications, assignments,
powers of attorney, or other filings or documents as may be reasonably deemed
necessary by the other Party to vest in and ensure the proper ownership,
Control, and maintenance of the Inventions pursuant to this Article 7, and each
Party shall obtain the cooperation of its employees or agents to execute the
same.

7.9 Notification of Infringement. If the making, having made, importing,
exporting, using, distributing, marketing, promoting, offering for sale or
selling of the Diagnostic Test is alleged by a Third Party to infringe a Third
Party’s intellectual property rights, the Party becoming aware of such
allegation shall promptly notify the other Party. Additionally, if either Party
determines based upon a reasonable analysis of a Third Party’s intellectual
property rights, it is necessary to obtain a license from such Third Party with
respect thereto; such Party shall promptly notify the other Party of such
determination and the Parties shall consult with one another regarding a
mutually acceptable resolution of such issue. If the Parties fail to reach a
mutually acceptable resolution of such issue prior to the First Commercial Sale
of the Diagnostic Test in a country, and, in Abbott’s reasonable opinion, after
a reasonable analysis, such issue represents a material risk with respect to the
commercialization of the Diagnostic Test in such country, Abbott may delay the
First Commercial Sale in such country until such issue has been resolved.

ARTICLE 8

REPRESENTATIONS, WARRANTIES AND COVENANTS

8.1 General. Each of Abbott and Idera hereby represents, warrants and covenants
to the other Party as follows as of the Effective Date:

(a) it is a corporation or entity duly organized and validly existing under the
laws of its state of incorporation;

(b) the execution, delivery and performance of this Agreement by such Party does
not conflict with any other agreement by which it is bound, and has been duly
authorized by all requisite corporate action and does not require any
shareholder action or approval;

(c) it has the power and authority to execute and deliver this Agreement and to
perform its obligations hereunder; and

(d) it shall at all times comply with all Applicable Laws relating to its
activities under this Agreement.



--------------------------------------------------------------------------------

8.2 Intellectual Property. Each Party hereby represents and warrants that as of
the Effective Date it currently owns and/or has (other than the Trademarks for
use in connection with the Diagnostic Test, which will be developed by or for
Abbott after the Effective Date and the Trademarks for use in connection with
the Idera Product, which will be developed by or for Idera after the Effective
Date), and will maintain throughout the term of this Agreement, the right and
ability to grant the other Party the licenses under its intellectual property
that are set forth in this Agreement. Nothing in this Agreement shall be
construed as a warranty by either Party that their respective intellectual
property rights will be valid or enforceable.

8.3 Disclaimer. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED
IN THIS AGREEMENT, NEITHER ABBOTT NOR IDERA MAKES, AND EACH HEREBY EXPRESSLY
DISCLAIMS, ANY REPRESENTATIONS OR WARRANTIES, EITHER EXPRESS OR IMPLIED, WHETHER
IN FACT OR IN LAW, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT.

8.4 No Representations Regarding Approval or Commercial Success. Neither Party
makes any representations or warranties as to: (a) whether the any Idera Product
or the Diagnostic Test will be approved for commercial sale by the applicable
Regulatory Authorities; or (b) the commercial potential or success of any Idera
Product or the Diagnostic Test.

8.5 Other Indications. If Idera develops an indication outside the Field for the
Compound or any Idera Product and Idera requests that Abbott conduct additional
development or other activities in relation to such additional indication,
Abbott shall in good faith consider either amending this Agreement to include
such indication or entering into another similar agreement related to such
indication. The Parties agree that any such amendment or other agreement remains
subject to the Parties reaching a mutually acceptable agreement on such terms
and conditions and the receipt of all necessary management approvals by each of
the Parties.

ARTICLE 9

TERM AND TERMINATION

9.1 Term. This Agreement shall become effective as of the Effective Date of this
Agreement. Unless earlier terminated pursuant to the provisions of this Article
9, this Agreement shall remain in full force and effect on a country-by-country
basis until the date on which Idera ceases to market an Idera Product in such
country of the Territory.

9.2 Breach. If either Party (the “Breaching Party”) commits a material breach or
default of any of its obligations hereunder, the other Party hereto (the
“Non-Breaching Party”) may give the Breaching Party written notice of such
material breach or default. If the Breaching Party fails to cure such breach or
default within [**] days after the date of the Non-Breaching Party’s notice
thereof, the Non-Breaching Party may terminate this Agreement upon written
notice to the Breaching Party. If the Breaching Party indicates in writing that
it will be unable or is unwilling to cure the breach, this Agreement may be
terminated by the Non-Breaching Party with immediate effect.



--------------------------------------------------------------------------------

9.3 Bankruptcy or Insolvency. Each Party shall have the right to terminate this
Agreement, immediately by giving written notice of termination to the other
Party, if the other Party files a voluntary petition, or if an involuntary
petition is granted in respect of the other Party and appeal proceedings are not
commenced within ten (10) business days from the date of such petition under the
bankruptcy provisions of Applicable Law, or the other Party is declared
insolvent, undergoes voluntary or involuntary dissolution, or makes an
assignment for the benefit of its creditors, or is unable to pay its debts as
they come due, or suffers the appointment of a receiver or trustee over all, or
substantially all, of its assets or properties. All rights and licenses granted
under or pursuant to this Agreement by Abbott to Idera, and by Idera to Abbott,
are, and shall otherwise be deemed to be, for purposes of Article 365(n) of the
U.S. Bankruptcy Code, licenses of rights to “intellectual property” as defined
under Article 101(52) of the U.S. Bankruptcy Code. The Parties agree that each
Party, as a licensee of such intellectual property rights under this Agreement,
shall retain and may fully exercise all of its rights and elections under the
U.S. Bankruptcy Code.

9.4 Injunction. The Non-Responsible Party (as defined below) may terminate this
Agreement upon providing the Responsible Party (as defined below) with ninety
(90) days prior written notice if: (a) Abbott’s making, having made, importing,
exporting, using, distributing, marketing, promoting, offering for sale or
selling the Diagnostic Test for the Diagnostic Intended Use, or (b) Idera’s
making, having made, importing, exporting, using, distributing, marketing,
promoting, offering for sale or selling the Idera Product; in either case is
permanently enjoined by a court of competent jurisdiction because such enjoined
activity infringes or misappropriates a Third Party’s intellectual property
rights; provided that, such termination shall be limited to the countries
affected by such injunction. In the event of any such injunction, each Party
shall make a reasonable effort to notify the other Party of such injunction and
the Party with the obligation to indemnify (the “Responsible Party”) the other
Party (the “Non-Responsible Party”) with respect to the applicable Third Party
intellectual property rights shall use Commercially Reasonable Efforts to obtain
a license to such Third Party intellectual property rights or to otherwise cause
the injuction to be lifted. For the avoidance of doubt, neither Party shall have
an obligation under this Agreement to violate any injunction issued by a court
of competent jurisdiction.

9.5 Unilateral Termination by Idera. Idera may terminate this Agreement upon
ninety (90) days written notice to Abbott; provided that in the event that Idera
terminates this Agreement pursuant to this Section 9.5 at any time following the
Effective Date but prior to FDA approval, Idera shall pay to Abbott a
termination fee of [**] U.S. Dollars ($[**]). The total aggregate amount paid to
Abbott by Idera pursuant to this Agreement, including the termination fee costs,
shall not exceed [**] U.S. Dollars ($[**]) or any other larger amount which
Abbott and Idera have mutually agreed upon in the event of a scope change prior
to termination. During the ninety (90) day termination notice period Abbott
shall not be entitled to any further payments under Section 5.1 that had not
already become payable prior to Idera’s notice of termination, but Idera shall
(in addition to any termination fee described in this Section 9.5) reimburse
Abbott for its actual wind-down costs during such ninety (90) day period, such
wind-down costs not to exceed $[**].



--------------------------------------------------------------------------------

9.6 Survival. Termination of the Agreement for whatever reason in accordance
with the provisions hereof or expiration of this Agreement shall not affect the
accrued rights of the Parties, and shall not limit remedies that may be
otherwise available in law or equity. Articles 6, 8, 9, 10 and 11 shall survive
expiration or termination of this Agreement for any reason. Survival of the
licenses granted in Article 7 shall be governed by Section 9.7.

9.7 Licenses Survive. Upon expiration of this Agreement for any reason, the
licenses and rights set forth in Section 2.4 and Article 7 shall continue on a
fully paid and perpetual basis.

9.8 Continuing Rights. Notwithstanding anything in this Agreement to the
contrary, if this Agreement expires or is terminated for any reason, as a whole
or on a country-by-country basis, Abbott shall retain the right to continue
manufacturing, marketing, selling and using the Diagnostic Test in the Territory
for use in the Field or for any other purposes and Idera shall retain the right
to continue manufacturing, marketing, selling and using the Idera Product(s) in
the Territory for use in the Field or for any other purposes.

9.9 Return of Confidential Information. Upon expiration or termination of this
Agreement for any reason, the Receiving Party shall use reasonable efforts to
either return to the Disclosing Party or destroy Confidential Information of the
Disclosing Party (including hard and electronic copies thereof) that is not
required by the Receiving Party to exercise surviving license rights as set
forth in Section 9.7; provided, however, that the Receiving Party is not
required to destroy electronic copies of the Confidential Information stored in
its electronic archive systems, and may retain one (1) copy of such Confidential
Information for purpose of complying with its obligations under this Agreement
or under Applicable Law, but shall not otherwise use or rely on such
Confidential Information. The Receiving Party shall provide written confirmation
that the Receiving Party has complied with its obligations under this
Section 9.9 of the return or destruction of such Confidential Information
reasonably promptly after termination of the Agreement.

9.10 Certain Other Terminations

Either Party may terminate this Agreement upon (30) days prior written notice to
the other Party upon the occurrence of any of the following:

(a) if by the seventh (7th) anniversary of the Effective Date, the Parties fail
to obtain Regulatory Approval for the Compound in conjunction with the
Diagnostic Test in at least one of the Major Market Countries, unless at such
time the Parties are actively pursuing such approval and such approval is
reasonably likely to be received within the succeeding twelve (12) months (or
such other reasonable amount of time as may be mutually agreed to), provided
that, the deadlines for achieving Regulatory Approval set forth in this
Section 9.10(a) shall be automatically extended by any additional period of time
covered by funding provided by Idera pursuant to an amendment to Idera’s payment
obligations herunder pursuant to Section 5.2; or

(b) the Compound is permanently withdrawn from the market in all of the Major
Market Countries for health or safety reasons.



--------------------------------------------------------------------------------

ARTICLE 10

INDEMNIFICATION, LIABILITY LIMITATION AND INSURANCE

10.1 Indemnification by Idera.

(a) Subject to Sections 10.3 and 10.4, Idera shall indemnify, defend and hold
Abbott, its Affiliates, and its and their officers, directors, agents and
employees (individually and/or collectively referred to herein as an “Abbott
Party”) harmless from and against any and all losses, liabilities, damages,
expenses (including reasonable attorney’s fees) paid or payable by Abbott or an
Abbott Party to a Third Party (collectively, “Abbott Losses”) to the extent that
such Abbott Losses result from or arise in connection with a claim, suit or
other proceeding made or brought by a Third Party against Abbott or an Abbott
Party (an “Abbott Claim”) based on, resulting from, or arising in connection
with:

(i) the breach of any obligation, covenant, agreement, representation or
warranty of Idera or an Idera Party contained in this Agreement; or

(ii) any act or omission by Idera, or an Idera Party, which constitutes gross
negligence or willful misconduct on the part of Idera, or an Idera Party; or

(iii) any violation of Applicable Law by Idera or an Idera Party in connection
with the performance of Idera’s or its Affiliates’ obligations under this
Agreement; or

(iv) the development, manufacturing, commercialization, sale or use of any Idera
Product.

(b) Idera shall not be obligated to indemnify, defend or hold harmless Abbott or
an Abbott Party under this Section from any Abbott Claim or for any Abbott
Losses incurred by Abbott or an Abbott Party to the extent arising out of or
attributable to: (A) a breach by Abbott, or any Abbott Party of any obligation,
covenant, agreement, representation or warranty of Abbott, or any Abbott Party
contained in this Agreement; (B) any violation of Applicable Law by Abbott or an
Abbott Party in connection with its obligations under this Agreement; or (C) any
act or omission by Abbott or an Abbott Party, which constitutes negligence or
willful misconduct on the part of Abbott or an Abbott Party.

10.2 Indemnification by Abbott.

(a) Subject to Sections 10.3 and 10.4, Abbott shall indemnify, defend and hold
Idera, its Affiliates, and its and their officers, directors, agents and
employees (individually and/or collectively referred to herein as an “Idera
Party”) harmless from and against any and all losses, liabilities, damages,
expenses (including reasonable attorney’s fees) paid or payable by Idera or an
Idera Party to a Third Party (collectively, “Idera Losses”) to the extent that
such Idera Losses result from or arise in connection with a claim, suit or other
proceeding made or brought by a Third Party against Idera or an Idera Party (an
“Idera Claim”) based on, resulting from, or arising in connection with:

(i) the breach of any obligation, covenant, agreement, representation or
warranty of Abbott or an Abbott Party contained in this Agreement;



--------------------------------------------------------------------------------

(ii) any act or omission by Abbott or an Abbott Party, which constitutes gross
negligence or willful misconduct on the part of Abbott or an Abbott Party; or

(iii) any violation of Applicable Law by Abbott, or an Abbott Party in
connection with the performance of Abbott’s or its Affiliates’ obligations under
this Agreement; or

(iv) the development, manufacturing, or sale of the Diagnostic Test.

(b) Abbott shall not be obligated to indemnify, defend or hold harmless Idera or
an Idera Party from any Idera Claim or for any Idera Loss incurred by Idera or
an Idera Party to the extent arising out of, or attributable to: (A) a breach by
Idera or any Idera Party of any obligation, covenant, agreement, representation
or warranty of Idera or an Idera Party contained in this Agreement; (B) any
violation of Applicable Law by Idera, or an Idera Party in connection with its
obligations under this Agreement; or (C) any act or omission by Idera, or an
Idera Party, which constitutes negligence, or willful misconduct on the part of
Idera, or an Idera Party.

10.3 Indemnification Procedures.

(a) Each indemnified Party shall notify the indemnifying Party in writing (and
in reasonable detail) of the Claim within [**] business days after receipt by
such indemnified Party of notice of the Idera Claim or Abbott Claim, as the case
may be, or otherwise becoming aware of the existence or threatened existence
thereof (such Idera Claim or Abbott Claim being referred to as a “Claim”).
Failure to give such notice shall not constitute a defense, in whole or in part,
to any claim by an indemnified Party hereunder except to the extent the rights
of the indemnifying Party are materially prejudiced by such failure to give
notice. An indemnifying Party shall have no obligation or liability under this
Article 10 as to any Claim for which settlement or compromise of such Claim, or
an offer of settlement or compromise of such Claim, is made by an indemnified
Party without the prior written consent of the indemnifying Party, which consent
shall not be unreasonably withheld.

(b) The indemnifying Party shall assume exclusive control of the defense and
settlement (including all decisions relating to litigation, defense and appeal)
of any such Claim; provided, however, that, without the indemnified Party’s
prior written consent, which shall not be unreasonably withheld, the
indemnifying Party may not settle such Claim in any manner that would:
(i) require payment (unless fully indemnified hereunder) or admission of
liability by the indemnified Party; (ii) materially adversely affect the rights
granted to the indemnified Party under this Agreement; (iii) materially conflict
with the terms of this Agreement; or (iv) adversely affect other products or
services of the indemnified Party or its Affiliates.



--------------------------------------------------------------------------------

(c) The indemnified Party shall reasonably cooperate with the indemnifying
Party, at the Indemnifying Party’s expense, in its defense of the Claim
(including making documents and records available for review and copying and
making persons within its control available for pertinent testimony in
accordance with the confidentiality provisions of Article 6, and neither Party
shall be required to divulge privileged material to the other). The indemnified
Party may participate in, but not control, the defense of such Claim using
attorneys of its choice and at its sole cost and expense, with such cost and
expense not being covered by the indemnifying Party. If an indemnifying Party
does not assume the defense of the Claim asserted against the indemnified Party,
or if the indemnifying Party assumes the defense of the Claim in accordance with
Section 10.3 yet fails to defend or take other reasonable, timely action, in
response to such Claim asserted against the indemnified Party, the indemnified
Party shall have the right to defend or take other reasonable action to defend
its interests in such proceedings, and shall have the right to litigate, settle
or otherwise dispose of any such Claim, without in any way limiting the
indemnified Party’s right to be fully indemnified under this Section 10.1 for
all Abbott Losses or Idera Losses, as applicable; provided, however, that,
without the indemnifying Party’s prior written consent, which shall not be
unreasonably withheld, the indemnified Party may not settle such Claim in any
manner that would: (i) require payment by the indemnifying Party;
(ii) materially adversely affect the rights granted to the indemnifying Party
under this Agreement; (iii) materially conflict with the terms of this
Agreement; or (iv) adversely affect other products or services of the
indemnifying Party or its Affiliates.

(d) Neither Party will assert any Claim for indemnification under this Agreement
more than two (2) years after the Claim arises.

10.4 Liability Limitation. EXCEPT WITH RESPECT TO A BREACH OF A PARTY’S
CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 6, OR FOR SUCH DAMAGES THAT MAY BE
PAYABLE TO THIRD PARTIES AND SUBJECT TO INDEMNIFICATION UNDER THIS ARTICLE 10,
OR OTHER THAN AS CONTEMPLATED UNDER THIS AGREEMENT, IN NO EVENT WILL EITHER
PARTY BE LIABLE TO THE OTHER FOR CONSEQUENTIAL, INDIRECT, SPECIAL, EXEMPLARY OR
PUNITIVE DAMAGES FOR ANY CAUSE OF ACTION, WHETHER IN CONTRACT, TORT OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, LOST REVENUES, PROFITS OR BUSINESS
OPPORTUNITIES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, WHETHER OR
NOT THE OTHER PARTY WAS OR SHOULD HAVE BEEN AWARE OF THE POSSIBILITY OF THESE
DAMAGES.



--------------------------------------------------------------------------------

10.5 Insurance.

(a) Abbott hereby represents that it (through its parent company Affiliate,
Abbott Laboratories) is self-insured for product liability and general
liability, and that it has and will maintain such coverage for the Term and for
a period of [**] years after the expiration of this Agreement or the earlier
termination thereof. Such self-insurance is in an amount which is reasonable and
customary in the global medical device and diagnostics industry for companies of
comparable size and activities. Abbott further represents that it has and will
matintain additional coverage for the term of this Agreement and for a period of
[**] years after the expiration of this Agrement or the earlier termination
thereof, in the amounts and types set forth in a certificate of insurance which
Abbott has previously provided to Idera.

(b) Idera hereby represents that it is insured for product liability and general
liability, and that it has and will maintain such coverage for the term of this
Agreement and for a period of [**] years after the expiration of this Agreement
or the earlier termination thereof. Such insurance is in an amount which Idera
reasonably determines is reasonable and customary in the global pharmaceutical
industry for companies of comparable size and activities to those of Idera.

10.6 Intellectual Property Indemnification.

(a) By Idera. Idera shall indemnify, defend and hold Abbott or an Abbott Party
harmless Abbott or an Abbott Party under this Section from any Abbott Claim or
for any Abbott Losses to the extent the Losses results from or arise in
connection with a claim, suit or other proceeding made or brought by a Third
Party against Abbott or an Abbott Party alleging infringement of an intellectual
property right directed to the importing, exporting, using, distributing,
marketing, promoting, offering for sale or selling of the Diagnostic Test, and
the Diagnostic Test Components, for the Diagnostic Test Intended Use, provided
that the foregoing indemnity shall not apply to the extent such liability is due
to the negligence or willful misconduct of Abbott.

(b) By Abbott. Abbott shall indemnify, defend and hold Idera or an Idera Party
harmless Idera or an Idera Party under this Section from any Idera Claim or for
any Idera Losses to the extent the Losses results from or arise in connection
with a claim, suit or other proceeding made or brought by a Third Party against
Idera or an Idera Party alleging infringement of an intellectual property right
directed to the PCR platform technology needed to make, use, or sell the
Diagnostic Test, provided that the foregoing indemnity shall not apply to the
extent such liability is due to the negligence or willful misconduct of Idera.

ARTICLE 11

MISCELLANEOUS

11.1 Assignment. Neither Party shall assign, or transfer to any Third Party this
Agreement or its rights and obligations hereunder without the prior written
consent of the other Party, which consent shall not be unreasonably withheld or
delayed, except that Idera may assign



--------------------------------------------------------------------------------

this Agreement (i) to an Affiliate, or (ii) to a Third Party that acquires the
exclusive worldwide rights to develop, market or sell any Idera Product and
Abbott may assign this Agreement (i) to an Affiliate or (ii) to a Third Party
that acquires the exclusive worldwide rights to develop, market or sell the
Diagnostic Test. This Agreement shall be binding upon the successors and
permitted assigns of the Parties.

11.2 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

11.3 Force Majeure. Neither Party shall lose any rights hereunder or be liable
to the other Party for damages or losses on account of failure of performance by
the defaulting Party, other than a failure to make payment, if the failure is
occasioned by government action, war, terrorism, fire, explosion, flood, strike,
lockout, embargo, shortage of materials or utilities, vendor failure to supply,
act of God, or any other cause beyond the control and without the fault or
negligence of the defaulting Party, provided that the Party claiming force
majeure has exerted all Commercially Reasonable Efforts to avoid or remedy such
force majeure; provided, however, that in no event shall a Party be required to
settle any labor dispute or disturbance. Such excuse shall continue as long as
the condition preventing the performance continues. Upon cessation of such
condition, the affected Party shall promptly resume performance hereunder. Each
Party agrees to give the other Party prompt written notice of the occurrence of
any such condition, the nature thereof, and the extent to which the affected
Party will be unable to perform its obligations hereunder. Each Party further
agrees to use all Commercially Reasonable Efforts to correct the condition as
quickly as possible and to give the other Party prompt written notice when it is
again fully able to perform its obligations hereunder.

11.4 Further Assurances. Each Party hereto agrees to execute, acknowledge and
deliver such further instruments and do all such further acts as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

11.5 Modification. No waiver, alteration or modification of any of the
provisions hereof shall be binding unless made in writing and signed by the
Parties by their respective officers thereunto duly authorized.

11.6 Independent Contractors. The Parties are independent contractors and this
Agreement shall not constitute or give rise to an employer-employee, agency,
partnership or joint venture relationship among the Parties and each Party’s
performance hereunder is that of a separate, independent entity.

11.7 Governing Law; Alternative Dispute Resolution. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
United States of America, without regard to its conflicts of laws principles.
The Parties hereby disclaim the application to this Agreement of the United
Nations Convention on the International Sale of Goods. Any controversy or claim
arising from or related to this Agreement or the breach thereof shall be decided
pursuant to the Alternative Dispute Resolution set forth in Exhibit I.

 



--------------------------------------------------------------------------------

11.8 Headings. Article and section headings in this Agreement are included for
convenience of reference and shall not affect the construction or interpretation
of any of the provisions of this Agreement.

11.9 Notices. Notices required or permitted under this Agreement shall be in
writing and sent by prepaid registered or certified air mail or by overnight
express courier providing evidence of receipt (e.g., Federal Express), and shall
be deemed to have been properly served to the addressee upon receipt of such
written communication, to the following addresses of the Parties:

If to Abbott:

Abbott Molecular Inc.

Attn: Senior Director, Business Development and Licensing

Dept. 09JR

1300 East Touhy Avenue

Des Plaines, Illinois 60018

With a copy to:

Abbott Laboratories

Attn: Division Counsel, AMD

1350 E. Touhy Avenue

Des Plaines, Illinois 60018

If to Idera:

Idera Pharmaceuticals, Inc.

Attn: Chief Executive Officer

167 Sidney Street

Cambridge, Massachusetts 02139

With a copy to:

WilmerHale

Attn: Steven D. Barrett, Esq.

60 State Street

Boston, Massachusetts 02109

11.10 Third Parties. None of the provisions of this Agreement shall be for the
benefit of or enforceable by any Third Party.

11.11 Waiver. The waiver by either Party of a breach or a default of any
provision of this Agreement by the other Party shall not be construed as a
waiver of any succeeding breach of the same or any other provision, nor shall
any delay or omission on the part of either Party to exercise or avail itself of
any right, power or privilege that it has or may have hereunder operate as a
waiver of any right, power or privilege by such Party.



--------------------------------------------------------------------------------

11.12 Severability. If any part of this Agreement is declared invalid by any
legally governing authority having jurisdiction over either Party, then such
declaration shall not affect the remainder of the Agreement and the invalidated
provision shall be revised in a manner that will render such provision valid
while preserving the Parties’ original intent to the maximum extent possible.

11.13 Entire Agreement. This Agreement (including the exhibits attached hereto)
constitutes the entire agreement between the Parties relating to the subject
matter hereof and supersedes all previous writings and understandings including
the CDA (as modified pursuant to Section 6.1) and LOI.

IN WITNESS WHEREOF, the Parties by their respective authorized officers, have
executed this Development and Commercialization Agreement on the date first
above written.

 

ABBOTT MOLECULAR INC. By:   /s/ Deepak Nath   Deepak Nath, President

 

IDERA PHARMACEUTICALS, INC. By:   /s/ Louis J. Arcudi, III   Name: Louis J.
Arcudi, III   Title: Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

SPECIFICATIONS

Technical Specifications of MYD88 L265P Mutation test

 

  •   [**].

Test Performance

Ÿ         [**].



--------------------------------------------------------------------------------

EXHIBIT B

DEVELOPMENT PLAN

1. Objective

 

  •   To develop a RealTime PCR assay for the detection of the MyD88 L265P
mutation utilizing genomic DNA from FFPE sections of primary lymph node tissue
on the Abbott m2000 System supporting clinical studies and launch for commercial
sale.

2. Responsibilities

 

  •   [**].

3. Development Timelines

 

  •   The development timeline will be developed and agreed to by the Abbott and
Idera Project Managers.

4. Interactions with US FDA

 

  •   Idera and Abbott will work together to prepare for and participate in
regulatory discussions with FDA for the development of the Diagnostic Test. It
is likely that several interactions with US FDA during the development of the
test will be required.

 

  •   [**].

5. Reagent/Assay development and manufacture

 

  •   [**].

6. External validation – Design validation study to examine clinical samples

 

  •   [**].

 

  •   [**].



--------------------------------------------------------------------------------

EXHIBIT C

REGULATORY PLAN

Idera and Abbott will actively cooperate in the regulatory process for the
development and global regulatory registration of the Diagnostic Test. The
regulatory process includes the development of regulatory strategy, the sharing
of regulatory information and data and the submission and liaison with global
Regulatory Authorities. Abbott will serve as the formal sponsor of any
submissions to global Regulatory Authorities that pertain to the Diagnostic
Test, and therefore will be ultimately responsible for the submission of such
required documentation per the jointly agreed timelines; provided, however, that
the preparation, including strategy, for such submissions will be done in
cooperation and consultation with Idera and Idera shall have the right to attend
and participate in all meetings between Abbott and Regulatory Authorities
relating to the development of the Diagnostic Test. Abbott shall have the option
to participate in the preparation for any regulatory meeting concerning the
development of the Idera Product in the Field, where the Diagnostic Test is
expected to be discussed. Where practicable, Idera will consider accommodating
the attendance of an Abbott representative at any regulatory meeting concerning
the development of the Idera Product in the Field, where the Diagnostic Test is
expected to be discussed. The attendance of an Abbott representative at a
regulatory meeting concerning the development of the Idera Product in the Field
where the Diagnostic Test is expected to be discussed may be raised for
consideration at the level of the Development Leads and the JSC, but Idera shall
have the final say as to who may attend regulatory meetings concerning
development of the Idera Product. Activities included in the regulatory process
that are subject to this regulatory plan include the following:

 

  •   Routine interactions of Abbott and Idera regulatory representatives to
share regulatory information relevant to the agreed strategy for development and
registration of the Diagnostic Test.

 

  •   Abbott will inform Idera about any inspections from Regulatory Authorities
related to the Diagnostic Test and will provide reports of any findings to
Idera.

 

  •   [**].

 

  •   [**].

 

  •   [**].

 

  •   Idera and Abbott will jointly develop a timeline and priority list for
global regulatory submissions. The timeline will include submission dates and
anticipated approval dates for both the Diagnostic Test and the Idera Product.

As a part of the regulatory plan regarding the timelines for regulatory
submissions and target timelines for approval, [**].

 



--------------------------------------------------------------------------------

EXHIBIT D

COMMERCIALIZATION PLAN

 

  •   [**].

DETAILED ACTIVITIES

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 6 pages were omitted. [**]



--------------------------------------------------------------------------------

EXHIBIT E

GOVERNANCE OF AGREEMENT

 

LOGO [g7494952.jpg]



--------------------------------------------------------------------------------

EXHIBIT F

GOVERNANCE ESCALATION PROCESS

ANY REFERENCE TO “PARTNER” IN EXHIBIT F SHALL BE A REFERENCE TO “IDERA”

 

LOGO [g749495img1.jpg]



--------------------------------------------------------------------------------

EXHIBIT G

GOVERNANCE ROLES AND RESPONSIBILITIES

ANY REFERENCE TO “PARTNER” IN EXHIBIT G SHALL BE A REFERENCE TO “IDERA”

 

Role

 

Team Member

 

Key Responsibilities Summary

Senior Executives

 

 

-  Abbot

-  Partner

 

 

•   Program sponsorship

 

•   Commitment of resources required to maintain effective relationships

 

 

•   Prioritization of new and existing collaborations

 

•   Resolve disputes only if unresolved after consideration by JSC

 

Joint Steering

Committee

 

Commercial:

 

-  Abbott

-  Partner

 

Regulatory

 

-  Abbott

-  Partner

 

R&D

 

-  Abbott

-  Partner

 

BD

 

-  Abbott

-  Partner

 

 

•   Review, confirm, modify and/or update the Development, Regulatory and
Commercialization Plans

 

•   Monitor all team activities under the plans

 

•   Resolve escalated issues or disagreements raised by the Alliance Leads.
Development Technical Leads, Commercial Leads and the functional Working Team
Leads

 

•   Exchange of development, regulatory and commercialization information

 

•   Alignment of the regulatory submissions and registrations between the
therapy and the Dx

 

•   Review and management of progress towards and completion of milestones per
agreement



--------------------------------------------------------------------------------

EXHIBIT G

GOVERNANCE ROLES AND RESPONSIBILITIES CON’T

 

Role

 

Team Member

 

Key Responsibilities Summary

Development

Technical Lead

 

-  Abbot

-  Partner

-  Partner

 

•   Principal point of contact for all matters related to the Development Plan

 

•   Project planning and coordination for all Development activities

 

•   Technical leads

 

•   Team Meeting leadership, planning and coordination

 

•   Manage and recommend updates to the Development Plan including tactics

 

 

•   Manage risks

 

•   Tracking and communication of project status

 

•   Consolidates Working Group Team issues

 

•   Facilitates issue resolution at Working Group level

 

•   Issue escalation (to Alliance and JSC)

 

•   Regular reporting to the JSC and Team Leads

 

Commercial Lead  

-  Abbott

-  Partner

 

•   Principal point of contact for all matters related to the Commercialization
Plan

 

•   Develop, coordinate and implement the Commercial Plan

 

•   Integrated sales opportunity planning

 

•   Market assessment

 

•   Planning & Implementation of early access programs

 

 

•   Facilitates issue resolution at Working Group level

 

•   Project planning and coordination for all Commercial activities

 

•   Issue escalation (to Alliance and JSC)

 

•   Regular reporting to the JSC and Team Leads

 

Working Team

Leads

 

Representatives from: Development (R&D) Clinical

Regulatory Commercial

Quality

Supply Chain Reimbursement/Market Access

Business Development & Licensing

 

 

•   Delivering on the activities and milestones set forth in the project plans

 

•   Issue escalation to Project Leads and/or Alliance Leads

 

•   Regular reporting to the JSC and the other Team Leads

   



--------------------------------------------------------------------------------

EXHIBIT G

GOVERNANCE ROLES AND RESPONSIBILITIES CON’T

 

Role

 

Team Member

 

Key Responsibilities Summary

Alliance Leads

 

-  Abbott

-  Partner

 

•   Develops and maintains broad and deep external partner relationships with
alliances in all functional areas

 

•   Leadership of divisional alliance team collaboration and interactions with
alliances

 

•   Facilitation of divisional alliance team activities

 

•   Ultimate ownership of divisional escalation issues, prioritization of those
issues, root cause analysis and resolution

 

•   Coordinates and chairs all [**] review meetings

 

•   Leadership of team collaboration and interactions with each party

 

•   Development and management of communications plan to both internal and
external team members

 

 

•   Ultimate ownership of issue escalation, prioritization, root cause analysis
and resolution

 

•   Assignment of escalation/resolution responsibilities

 

•   Facilitate Joint Steering Committee meetings

 

•   Communication of relationship status (e.g. key changes, events, milestones)
to stakeholders

 

•   Ensure all contract deliverables are met

 

•   Facilitation of Executive Contractual Reviews

 

•   Champion of collaborative, win-win relationship with alliance

 

•   Monitors all KPI’s (Key Performance Indicators) post launch

 

Project Timeline Lead

 

-  Abbott

-  Partner

 

•   Develops the Dx project plan to include all functional tasks required to
meet the contract deliverables

 

•   Plans for resource allocation and coordination of those resources

 

•   Coordinates with Rx Project Timeline Lead and identifies predecessors from
the Rx project timeline and incorporates into the Dx project timeline

 

•   Provide the tools and techniques to enable the teams to organize their tasks
to meet the timeline constraints

 

•   Track and communicate project status to all key stakeholders

 

•   Identify risk factors and communicate critical path activities



--------------------------------------------------------------------------------

EXHIBIT H

ESTIMATED CLINICAL TRIAL SITE COSTS

 

Item

   Description   # of events   Cost per event   Total

[**]

   [**]   [**]   [**]   [**]

[**]

   [**]   [**]   [**]   [**]

[**]

   [**]   [**]   [**]   [**]

[**]

   [**]   [**]   [**]   [**]

[**]

   [**]   [**]   [**]   [**]

[**]

   [**]   [**]   [**]   [**]

[**]

   [**]   [**]   [**]   [**]

[**]

   [**]   [**]   [**]   [**]

[**]

   [**]   [**]   [**]   [**]

[**]

   [**]   [**]   [**]   [**]

[**]

   [**]   [**]   [**]   [**]

[**]

   [**]   [**]   [**]   [**]

Total

         [**]

Cost per sample

         [**]

[**].

Assumes:

           

[**]

      

[**]

      



--------------------------------------------------------------------------------

Exhibit I

ALTERNATIVE DISPUTE RESOLUTION

The parties recognize that a bona fide dispute as to certain matters may arise
from time to time during the term of this Agreement which relates to either
party’s rights and/or obligations. To have such a dispute resolved by this
Alternative Dispute Resolution (“ADR”) provision, a party first must send
written notice of the dispute to the other party for attempted resolution by
good faith negotiations between their respective representatives of the affected
subsidiaries, divisions, or business units within [**] days after such notice is
received (all references to “days” in this ADR provision are to calendar days).

If the matter has not been resolved within [**] days of the notice of dispute,
or if the parties fail to meet within such [**] days, either party may initiate
an ADR proceeding as provided herein. The parties shall have the right to be
represented by counsel in such a proceeding.

1. To begin an ADR proceeding, a party shall provide written notice to the other
party of the issues to be resolved by ADR. Within [**] days after its receipt of
such notice, the other party may, by written notice to the party initiating the
ADR, add additional issues to be resolved within the same ADR.

2. Within [**] days following receipt of the original ADR notice, the parties
shall select a mutually acceptable neutral to preside in the resolution of any
disputes in this ADR proceeding. If the parties are unable to agree on a
mutually acceptable neutral within such period, the parties shall request the
President of the Center for Public Resources (“CPR”), 366 Madison Avenue, New
York, New York 10017 to select a neutral pursuant to the following procedures:

(a) The CPR shall submit to the parties a list of not less than five (5)
candidates within [**] days after receipt of the request from the parties, along
with a Curriculum Vitae for each candidate. No candidate shall be an employee,
director, or shareholder of either party or any of their subsidiaries or
affiliates.

(b) Such list shall include a statement of disclosure by each candidate of any
circumstances likely to affect his or her impartiality.

(c) Each party shall number the candidates in order of preference (with the
number one (1) signifying the greatest preference) and shall deliver the list to
the CPR within [**] days following receipt of the list of candidates. If a party
believes a conflict of interest exists regarding any of the candidates that
party shall provide a written explanation of the conflict to the CPR along with
its list showing its order of preference for the candidates. Any party failing
to return a list of preferences on time shall be deemed to have no order of
preference.

(d) If the parties collectively have identified fewer than three (3) candidates
deemed to have conflicts, the CPR immediately shall designate as the neutral the
candidate for whom the parties collectively have indicated the greatest
preference. If a tie should result between two candidates, the CPR may designate
either candidate. If the parties collectively have identified three (3) or more
candidates deemed to have conflicts, the



--------------------------------------------------------------------------------

CPR shall review the explanations regarding conflicts and, in its sole
discretion, may either (i) immediately designate as the neutral the candidate
for whom the parties collectively have indicated the greatest preference, or
(ii) issue a new list of not less than five (5) candidates, in which case the
procedures set for in subparagraphs 2(a) - 2(d) above shall be repeated.

3. No earlier than [**] days or later than [**] days after selection, the
neutral shall hold a hearing to resolve each of the issues identified by the
parties. The ADR proceeding shall take place at a location agreed upon by the
parties. If the parties cannot agree, the neutral shall designate a location
other than the principal place of business of either party or any of their
subsidiaries or affiliates.

4. At least [**] days prior to the hearing, each party shall submit the
following to the other party and the neutral:

(a) a copy of all exhibits on which such party intends to rely in any oral or
written presentation to the neutral;

(b) a list of any witnesses such party intends to call at the hearing, and a
short summary of the anticipated testimony of each witness;

(c) a proposed ruling on each issue to be resolved, together with a request for
a specific damage award or other remedy for each issue. The proposed rulings and
remedies shall not contain any recitation of the facts or any legal arguments
and shall not exceed [**] per issue.

(d) a brief in support of such party’s proposed rulings and remedies, provided
that the brief shall not exceed [**] pages. This page limitation shall apply
regardless of the number of issues raised in the ADR proceeding.

Except as expressly set forth in subparagraphs 4(a) - 4(d) above, no discovery
shall be required or permitted by any means, including depositions,
interrogatories, requests for admissions, or production of documents.

5. The hearing shall be conducted on [**] consecutive days and shall be governed
by the following rules:

(a) Each party shall be entitled to [**] hours of hearing time to present its
case. The neutral shall determine whether each party has had the [**] hours to
which it is entitled.

(b) Each party shall be entitled, but not required, to make an opening
statement, to present regular and rebuttal testimony, documents or other
evidence, to cross-examine witnesses, and to make a closing argument.
Cross-examination of witnesses shall occur immediately after their direct
testimony, and cross-examination time shall be charged against the party
conducting the cross-examination.



--------------------------------------------------------------------------------

(c) The party initiating the ADR shall begin the hearing and, if it chooses to
make an opening statement, shall address not only issues it has raised but also
any issues raised by the responding party. The responding party, if it chooses
to make an opening statement, also shall address all issues raised in the ADR.
Thereafter, the presentation of regular and rebuttal testimony and documents,
other evidence, and closing arguments shall proceed in the same sequence.

(d) Witnesses shall be excluded from the hearing until closing arguments.

(e) Neither affidavits nor settlement negotiations shall be admissible under any
circumstances. As to all other matters, the neutral shall have sole discretion
regarding the admissibility of any evidence.

6. Within [**] days following completion of the hearing, each party may submit
to the other party and the neutral a post-hearing brief in support of its
proposed rulings and remedies, provided that such brief shall not contain or
discuss any new evidence and shall not exceed [**] pages. This page limitation
shall apply regardless of the number of issues raised in the ADR proceeding.

7. The neutral shall rule on each disputed issue within [**] days following
completion of the hearing. Such ruling shall adopt in its entirety the proposed
ruling and remedy of one of the parties on each disputed issue but may adopt one
party’s proposed rulings and remedies on some issues and the other party’s
proposed rulings and remedies on other issues. The neutral shall not issue any
written opinion or otherwise explain the basis of the ruling.

8. The neutral shall be paid a reasonable fee plus expenses. These fees and
expenses, along with the reasonable legal fees and expenses of the prevailing
party (including all expert witness fees and expenses), the fees and expenses of
a court reporter, and any expenses for a hearing room, shall be paid as follows:

(a) If the neutral rules in favor of one party on all disputed issues in the
ADR, the losing party shall pay 100% of such fees and expenses.

(b) If the neutral rules in favor of one party on some issues and the other
party on other issues, the neutral shall issue with the rulings a written
determination as to how such fees and expenses shall be allocated between the
parties. The neutral shall allocate fees and expenses in a way that bears a
reasonable relationship to the outcome of the ADR, with the party prevailing on
more issues, or on issues of greater value or gravity, recovering a relatively
larger share of its legal fees and expenses.

9. The rulings of the neutral and the allocation of fees and expenses shall be
binding, non-reviewable, and non-appealable, and may be entered as a final
judgment in any court having jurisdiction.

10. Except as provided in paragraph 9 of this Exhibit or as required by law, the
existence of the dispute, any settlement negotiations, the ADR hearing, any
submissions (including exhibits, testimony, proposed rulings, and briefs), and
the rulings shall be deemed Confidential Information. The neutral shall have the
authority to impose sanctions for unauthorized disclosure of Confidential
Information.



--------------------------------------------------------------------------------

11. The neutral may not award punitive damages. The parties hereby waive the
right to punitive damages.

12. The hearings shall be conducted in the English language in Boston,
Massachusetts.



--------------------------------------------------------------------------------

EXHIBIT J

PRESS RELEASE

Abbott and Idera Collaborate to Develop Companion Diagnostic Test for
Investigational Cancer Therapy

ABBOTT PARK, Ill.,                     . XX, 2014 — Abbott announced today that
it will collaborate with Idera to develop a companion diagnostic test to aid in
the development of an Idera investigational cancer therapy.

About PCR

About Abbott Molecular

Abbott Molecular is a leader in molecular diagnostics — the analysis of DNA and
RNA at the molecular level. Abbott Molecular’s tests can also detect subtle but
key changes in patients’ genes and chromosomes and have the potential for
earlier detection or diagnosis, provide information relevant to the selection of
appropriate therapies, and may improve monitoring of disease progression.

About Abbott

Abbott is a global, broad-based health care company devoted to the discovery,
development, manufacture and marketing of pharmaceuticals and medical products,
including nutritionals, devices and diagnostics. The company employs
approximately 91,000 people and markets its products in more than 130 countries.

About The Idera Product

About Idera

Abbott’s news releases and other information are available on the company’s Web
site at www.abbott.com.

# # #